Exhibit 10.3

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND BETWEEN

 

JOHNSON CONTROLS INTERNATIONAL PLC

 

AND

 

ADIENT LIMITED

 

DATED AS OF SEPTEMBER 8, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.01.

Definitions

1

Section 1.02.

Interpretation

10

 

 

 

ARTICLE II GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

11

 

 

 

Section 2.01.

General Principles

11

Section 2.02.

Service Credit

12

Section 2.03.

Benefit Plans

12

Section 2.04.

Individual Agreements

13

Section 2.05.

Collective Bargaining

14

Section 2.06.

Non-U.S. Regulatory Compliance

14

 

 

 

ARTICLE III ASSIGNMENT OF EMPLOYEES

14

 

 

 

Section 3.01.

Active Employees

14

Section 3.02.

No-Hire and Nonsolicitation

15

 

 

 

ARTICLE IV EQUITY, CASH, AND EXECUTIVE COMPENSATION

16

 

 

 

Section 4.01.

Generally

16

Section 4.02.

Equity Awards

17

Section 4.03.

Short-Term Incentive Plans

23

Section 4.04.

Long-Term Incentive Awards

24

Section 4.05.

Director Compensation

24

 

 

 

ARTICLE V U.S. RETIREMENT PLANS

25

 

 

 

Section 5.01.

Johnson Controls U.S. Pension Plans

25

Section 5.02.

Adient U.S. Pension Plans

25

Section 5.03.

Adient U.S. Savings Plan

25

Section 5.04.

AE Savings Plan

28

Section 5.05.

Pension Plan Supplemental Benefits under the Johnson Controls Retirement
Restoration Plan

28

Section 5.06.

Savings Supplemental Accounts under the Adient Retirement Restoration Plan

28

Section 5.07.

Adient Executive Deferred Compensation Plan

29

Section 5.08.

Johnson Controls Director Deferred Compensation Plan

29

Section 5.09.

Nonqualified Plan Participation; Distributions

29

Section 5.10.

Joint Venture Retirement Plans

30

 

 

 

ARTICLE VI GLOBAL AND U.S. WELFARE BENEFIT PLANS

30

 

 

 

Section 6.01.

U.S. Welfare Plans

30

Section 6.02.

Adient U.S. Retiree Medical Plan

32

 

i

--------------------------------------------------------------------------------


 

Section 6.03.

COBRA

33

Section 6.04.

Vacation, Holidays and Leaves of Absence

33

Section 6.05.

Severance and Unemployment Compensation

33

Section 6.06.

Workers’ Compensation

34

Section 6.07.

Insurance Contracts

34

Section 6.08.

Third-Party Vendors

34

Section 6.09.

Joint Venture Welfare Plans

34

 

 

 

ARTICLE VII NON-U.S. EMPLOYEES AND BENEFIT PLANS

34

 

 

 

Section 7.01.

Non-U.S. Employees

34

Section 7.02.

Adient Non-U.S. Pension Plans

35

Section 7.03.

Adient Non-U.S. Welfare Plans

35

Section 7.04.

Johnson Controls Non-U.S. Pension Plan

35

 

 

 

ARTICLE VIII MISCELLANEOUS

35

 

 

 

Section 8.01.

Employee Records

35

Section 8.02.

Preservation of Rights to Amend

37

Section 8.03.

Fiduciary Matters

37

Section 8.04.

Further Assurances

37

Section 8.05.

Counterparts; Entire Agreement; Corporate Power

37

Section 8.06.

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

38

Section 8.07.

Assignability

38

Section 8.08.

Third-Party Beneficiaries

39

Section 8.09.

Notices

39

Section 8.10.

Severability

40

Section 8.11.

Force Majeure

40

Section 8.12.

No Set-Off

40

Section 8.13.

Headings

40

Section 8.14.

Survival of Covenants

40

Section 8.15.

Waivers of Default

40

Section 8.16.

Dispute Resolution

41

Section 8.17.

Specific Performance

41

Section 8.18.

Amendments

41

Section 8.19.

Mutual Drafting

41

 

 

 

Schedules

 

 

 

 

 

Schedule 1.01(a)

Adient Group Employees and Former Adient Group Employees

 

Schedule 1.01(b)

Adient Non-U.S. Pension Plans

 

Schedule 1.01(c)

Adient Non-U.S. Welfare Plans

 

Schedule 1.01(d)

Adient Short-Term Incentive Plans

 

Schedule 1.01(e)

Adient U.S. Welfare Plans

 

Schedule 1.01(f)

Individual Agreements

 

Schedule 1.01(g)

Johnson Controls Short-Term Incentive Plans

 

Schedule 1.01(h)

Retained Adient German Pension Plans

 

 

ii

--------------------------------------------------------------------------------


 

Schedule 2.04

Certain Individual Agreements

 

Schedule 5.10

Joint Venture Retirement Plans

 

Schedule 6.09

Joint Venture Welfare Plans

 

Schedule 8.01(b)

Employee Records

 

 

iii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

THIS EMPLOYEE MATTERS AGREEMENT, dated as of September 8, 2016 (this
“Agreement”), is by and between Johnson Controls International plc, a public
limited company organized under the laws of Ireland (“Johnson Controls”), and
Adient Limited, a private limited company organized under the laws of Ireland
(“Adient”).  Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings set forth in Article I or ascribed to them in the
Separation and Distribution Agreement.

 

R E C I T A L S

 

WHEREAS, the board of directors of Johnson Controls (the “Johnson Controls
Board”) has determined that it is in the best interests of Johnson Controls and
its shareholders to create a new publicly traded company that shall operate the
Adient Business;

 

WHEREAS, in furtherance of the foregoing, the Johnson Controls Board has
determined that it is appropriate and desirable to separate the Adient Business
from the Johnson Controls Business (the “Separation”) and, following the
Separation, to make a distribution in specie of the Adient Business to the
holders of Johnson Controls Shares on the Record Date, through (a) the transfer
to Adient, which will have been re-registered as a public limited company, of
Johnson Controls’ entire legal and beneficial interest in the issued share
capital of Adient Global Holdings Ltd, an indirect, wholly owned subsidiary of
Johnson Controls that has been formed to hold directly or indirectly the assets
and liabilities associated with the Adient Business, and (b) the issuance of
ordinary shares of Adient to holders of Johnson Controls Shares on the Record
Date on a pro rata basis (the “Distribution”);

 

WHEREAS, in order to effectuate the Separation and the Distribution, Johnson
Controls and Adient have entered into that certain Separation and Distribution
Agreement, dated as of September 8, 2016 (the “Separation and Distribution
Agreement”); and

 

WHEREAS, in addition to the matters addressed by the Separation and Distribution
Agreement, the Parties desire to enter into this Agreement to set forth the
terms and conditions of certain employment, compensation, and benefit matters.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01.                          Definitions.  For purposes of this
Agreement, the following terms shall have the meanings set forth below.

 

“Adient” shall have the meaning set forth in the preamble to this Agreement.

 

“Adient Awards” shall mean, collectively, Adient Options, Adient Stock
Appreciation Rights, and Adient Restricted Stock Unit Awards.

 

“Adient Benefit Plan” shall mean any Benefit Plan established, sponsored,
maintained, or contributed to by a member of the Adient Group as of or after the
Effective Time.

 

--------------------------------------------------------------------------------


 

“Adient Board” shall mean the Board of Directors of Adient.

 

“Adient Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Adient Designees” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Adient Director Plan” shall mean the Adient plc 2016 Director Share Plan.

 

“Adient Equity Plan” shall mean the Adient plc 2016 Omnibus Incentive Plan.

 

“Adient Executive Deferred Compensation Plan” shall mean the Adient US LLC
Executive Deferred Compensation Plan.

 

“Adient German Pension Plan Carve-Out” shall have the meaning set forth in
Section 7.02(b).

 

“Adient Group” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Adient Group Employee” shall mean (a) each individual who is primarily
dedicated to the Adient Business as of immediately prior to the Effective Time
(including any such individual who is not actively working as of the Effective
Time as a result of an illness, injury, or leave of absence), and (b) each
individual who is identified on Schedule 1.01(a)(i)(A) hereto, but excluding
(c) each individual who is identified on Schedule 1.01(a)(i)(B) hereto.

 

“Adient HSA” shall have the meaning set forth in Section 6.01(c).

 

“Adient Joint Venture Savings Plans” shall mean, collectively, the Bridgewater
LLC Savings and Investment (401k) Plan and the Avanzar Interiors LLC Savings and
Investment (401k) Plan.

 

“Adient Liabilities” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Adient Long-Term Incentive Award” shall mean a long-term incentive cash award
granted by Adient pursuant to the Adient Equity Plan in accordance with
Section 4.04(b).

 

“Adient Nonqualified Plans” shall mean the Adient Retirement Restoration Plan
and the Adient Executive Deferred Compensation Plan.

 

“Adient Non-U.S. Pension Plans” shall mean, collectively, the plans listed on
Schedule 1.01(b) hereto.

 

“Adient Non-U.S. Welfare Plans” shall mean the Welfare Plans established,
sponsored, maintained, or contributed to by any member of the Adient Group for
the benefit of Adient Group

 

2

--------------------------------------------------------------------------------


 

Employees and Former Adient Group Employees who are Non-U.S. Employees and
Former Non-U.S. Employees, respectively, including the Welfare Plans listed in
Schedule 1.01(c) hereto.

 

“Adient Option” shall mean an option to purchase Adient Shares granted by Adient
pursuant to the Adient Equity Plan in accordance with Section 4.02(a).

 

“Adient Ratio” shall mean the quotient obtained by dividing the Johnson Controls
Pre-Distribution Stock Value by the Adient Stock Value.

 

“Adient Restricted Stock Unit Award” shall mean a restricted stock unit award in
respect of Adient Shares granted pursuant to the Adient Equity Plan in
accordance with Section 4.02(c).

 

“Adient Retirement Restoration Plan” shall mean the Adient US LLC Retirement
Restoration Plan.

 

“Adient Share Fund” shall have the meaning set forth in Section 5.03(d).

 

“Adient Shares” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Adient Short-Term Incentive Plans” shall mean any annual or short-term
incentive cash compensation plan sponsored or maintained by Adient immediately
following the Effective Time, including the plans listed in
Schedule 1.01(d) hereto.

 

“Adient Stock Appreciation Right” shall mean a stock appreciation right in
respect of Adient Shares granted by Adient pursuant to the Adient Equity Plan in
accordance with Section 4.02(b).

 

“Adient Stock Value” shall mean the closing share price of Adient Shares on the
NYSE on the Distribution Date.

 

“Adient U.S. Pension Plans” shall mean, collectively, the Johnson Controls
Automotive Experience Production Employees Pension Plan and the JCIM US, LLC
Pension Plan for Bryan, Ohio Union Employees.

 

“Adient U.S. Retiree Medical Plan” shall mean the Adient US LLC Non-Union
Retiree Medical Plan.

 

“Adient U.S. Savings Plan” shall mean the Adient US LLC Savings and Investment
(401k) Plan.

 

“Adient U.S. Savings Plan Trust” shall mean the master trust for U.S. defined
contribution plans to be established by Adient.

 

“Adient U.S. VEBA” shall mean the Adient US LLC Non-Union Retiree Medical Trust
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Adient U.S. Welfare Plans” shall mean the Welfare Plans established, sponsored,
maintained, or contributed to by any member of the Adient Group for the benefit
of Adient Group Employees and Former Adient Group Employees who are U.S.
Employees and Former U.S. Employees, respectively, including the Welfare Plans
listed in Schedule 1.01(e) hereto.

 

“Adient Welfare Plans” shall mean the Adient U.S. Welfare Plans and the Adient
Non-U.S. Welfare Plans.

 

“Adjusted Johnson Controls Awards” shall mean, collectively, Adjusted Johnson
Controls Options, Adjusted Johnson Controls Stock Appreciation Rights, and
Adjusted Johnson Controls Restricted Stock Unit Awards.

 

“Adjusted Johnson Controls Option” shall mean a Johnson Controls Option,
adjusted as of the Effective Time in accordance with Section 4.02(a).

 

“Adjusted Johnson Controls Restricted Stock Unit Award” shall mean a Johnson
Controls Restricted Stock Unit Award, adjusted as of the Effective Time in
accordance with Section 4.02(c).

 

“Adjusted Johnson Controls Stock Appreciation Right” shall mean a Johnson
Controls Stock Appreciation Right, adjusted as of the Effective Time in
accordance with Section 4.02(b).

 

“AE Savings Plan” shall mean the Johnson Controls Automotive Experience
Production Employees Savings and Investment (401k) Plan.

 

“Affiliate” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement
and shall include all Schedules hereto and all amendments, modifications, and
changes hereto entered into pursuant to Section 8.18.

 

“Ancillary Agreement” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Assets” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Benefit Plan” shall mean any contract, agreement, policy, practice, program,
plan, trust, commitment or arrangement providing for benefits, perquisites or
compensation of any nature from an employer to any Employee, or to any family
member, dependent, or beneficiary of any such Employee, including pension plans,
superannuation plans, thrift plans, supplemental pension plans, and welfare
plans, and contracts, agreements, policies, practices, programs, plans, trusts,
commitments, and arrangements providing for terms of employment, fringe
benefits, severance benefits, termination indemnities, change in control
protections or benefits, travel and accident, life, accidental death and
dismemberment, disability and accident insurance, tuition reimbursement, travel
reimbursement, vacation, sick, personal or bereavement days, leaves of absences,
and holidays; provided, however, that the term “Benefit Plan” shall not include
any government-sponsored benefits, such as workers’ compensation, unemployment,
or any similar plans, programs, or policies.

 

4

--------------------------------------------------------------------------------


 

“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as codified in Section 601 et seq. of ERISA and in Section 4980B of the
Code.

 

“Code” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Dispute” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Distribution” shall have the meaning set forth in the recitals to this
Agreement.

 

“Distribution Date” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Distribution Ratio” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Effective Time” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Employee” shall mean any Johnson Controls Group Employee or Adient Group
Employee.

 

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“Exchange Act” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“FICA” shall have the meaning set forth in Section 3.01(e).

 

“Force Majeure” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Former Adient Group Employee” shall mean (a) each individual who is a former
employee of Johnson Controls or any of its former Subsidiaries as of the
Effective Time whose most recent employment with Johnson Controls was primarily
dedicated to the Adient Business, and (b) each individual who is identified on
Schedule 1.01(a)(ii)(A) hereto, but excluding (c) each individual who is
identified on Schedule 1.01(a)(ii)(B) hereto.

 

“Former Employees” shall mean Former Johnson Controls Group Employees and Former
Adient Group Employees.

 

“Former Johnson Controls Group Employee” shall mean any individual who is a
former employee of the Johnson Controls Group as of the Effective Time and who
is not a Former Adient Group Employee.

 

“Former Non-U.S. Employee” shall mean any Former Employee other than a Former
U.S. Employee.

 

5

--------------------------------------------------------------------------------


 

“Former U.S. Employee” shall mean any Former Employee who was assigned primarily
to operations in the United States during his or her employment with the Johnson
Controls Group.

 

“FUTA” shall have the meaning set forth in Section 3.01(e).

 

“Governmental Authority” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“HIPAA” shall mean the U.S. Health Insurance Portability and Accountability Act
of 1996, as amended, and the regulations promulgated thereunder.

 

“Incurred Claims” shall mean a Liability related to services or benefits
provided under a Benefit Plan, and shall be deemed to be incurred:  (a) with
respect to medical, dental, vision, and prescription drug benefits, upon the
rendering of services giving rise to such Liability; (b) with respect to death
benefits, life insurance, accidental death and dismemberment insurance, and
business travel accident insurance, upon the occurrence of the event giving rise
to such Liability; (c) with respect to disability benefits, upon the date of
disability, as determined by the disability benefit insurance carrier or claim
administrator, giving rise to such Liability; (d) with respect to a period of
continuous hospitalization, upon the date of admission to the hospital; and
(e) with respect to tuition reimbursement or adoption assistance, upon
completion of the requirements for such reimbursement or assistance, whichever
is applicable.

 

“Indemnified Party” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Individual Agreement” shall mean any individual (a) employment contract,
(b) retention, severance, or change of control agreement, (c) expatriate
(including any international assignee) contract or agreement (including
agreements and obligations regarding repatriation, relocation, equalization of
taxes, and living standards in the host country), (d) intellectual property
assignment agreements, or (e) other agreement containing restrictive covenants
(including confidentiality, noncompetition, and nonsolicitation provisions)
between a member of the Johnson Controls Group or the Adient Group, on the one
hand, and an Adient Group Employee or Former Adient Group Employee, on the other
hand, as in effect immediately prior to the Effective Time, including each
agreement listed in Schedule 1.01(f) hereto.

 

“IRS” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Johnson Controls” shall have the meaning set forth in the preamble to this
Agreement.

 

“Johnson Controls Awards” shall mean, collectively, Johnson Controls Options,
Johnson Controls Stock Appreciation Rights, and Johnson Controls Restricted
Stock Unit Awards.

 

“Johnson Controls Benefit Plan” shall mean any Benefit Plan established,
sponsored, maintained or contributed to by Johnson Controls or any of its
Subsidiaries immediately prior to the Effective Time, excluding any Adient
Benefit Plan.

 

“Johnson Controls Board” shall have the meaning set forth in the recitals to
this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Johnson Controls Business” shall have the meaning set forth in the Separation
and Distribution Agreement.

 

“Johnson Controls Compensation Committee” shall mean the Compensation Committee
of the Johnson Controls Board.

 

“Johnson Controls Director Deferred Compensation Plan” shall mean the Johnson
Controls, Inc. Deferred Compensation Plan for Certain Directors.

 

“Johnson Controls Equity Plan” shall mean any equity compensation plan sponsored
or maintained by Johnson Controls immediately prior to the Effective Time,
including the Johnson Controls, Inc. 2012 Omnibus Incentive Plan, the Johnson
Controls, Inc. Director Share Unit Plan, the Johnson Controls, Inc. 2007 Stock
Option Plan, the Johnson Controls, Inc. 2003 Stock Plan for Outside Directors,
and the Johnson Controls, Inc. 2000 Stock Option Plan.

 

“Johnson Controls Executive Deferred Compensation Plan” shall mean the Johnson
Controls, Inc. Executive Deferred Compensation Plan.

 

“Johnson Controls Group” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Johnson Controls Group Employee” shall mean any individual employed by the
Johnson Controls Group as of the Effective Time (including any such individual
who is not actively working as of the Effective Time as a result of an illness,
injury, or leave of absence) who is not an Adient Group Employee.

 

“Johnson Controls HSA” shall have the meaning set forth in Section 6.01(c).

 

“Johnson Controls Liabilities” shall have the meaning set forth in the
Separation and Distribution Agreement.

 

“Johnson Controls Long-Term Incentive Award” shall mean any long-term incentive
cash award granted pursuant to a Johnson Controls Equity Plan that is
outstanding as of immediately prior to the Effective Time.

 

“Johnson Controls Nonqualified Plans” shall mean the Johnson Controls Retirement
Restoration Plan, the Johnson Controls Executive Deferred Compensation Plan, and
the Johnson Controls Director Deferred Compensation Plan.

 

“Johnson Controls Non-U.S. Pension Plan” shall mean the Johnson Controls K. K.
Defined Benefit Corporate Pension Plan.

 

“Johnson Controls Non-U.S. Welfare Plan” shall mean any Welfare Plan
established, sponsored, maintained, or contributed to by Johnson Controls or any
of its Subsidiaries for the benefit of Non-U.S. Employees or Former Non-U.S.
Employees, excluding any Adient Non-U.S. Welfare Plan.

 

7

--------------------------------------------------------------------------------


 

“Johnson Controls Option” shall mean an option to purchase Johnson Controls
Shares granted pursuant to a Johnson Controls Equity Plan that is outstanding as
of immediately prior to the Effective Time.

 

“Johnson Controls Post-Distribution Stock Value” shall mean the closing per
share price of Johnson Controls Shares trading on the NYSE on the Distribution
Date.

 

“Johnson Controls Pre-Distribution Stock Value” shall mean the closing per share
price of Johnson Controls Shares trading “regular way with due bills” on the
NYSE on the trading day immediately preceding the Distribution Date.

 

“Johnson Controls Ratio” shall mean the quotient obtained by dividing the
Johnson Controls Pre-Distribution Stock Value by the Johnson Controls
Post-Distribution Stock Value.

 

“Johnson Controls Restricted Stock Unit Award” shall mean a restricted stock
unit award in respect of Johnson Controls Shares granted pursuant to a Johnson
Controls Equity Plan that is outstanding as of immediately prior to the
Effective Time.

 

“Johnson Controls Retiree Welfare Plan” shall mean the Johnson Controls, Inc.
Retiree Welfare Program.

 

“Johnson Controls Retirement Restoration Plan” shall mean the Johnson
Controls, Inc. Retirement Restoration Plan.

 

“Johnson Controls Share Fund” shall have the meaning set forth in
Section 5.03(b).

 

“Johnson Controls Shares” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Johnson Controls Short-Term Incentive Plans” shall mean any annual or
short-term incentive cash compensation plan sponsored or maintained by Johnson
Controls immediately prior to the Effective Time, including the plans listed in
Schedule 1.01(g) hereto, other than any Adient Short-Term Incentive Plans.

 

“Johnson Controls Stock Appreciation Right” shall mean a stock appreciation
right in respect of Johnson Controls Shares granted pursuant to a Johnson
Controls Equity Plan that is outstanding as of immediately prior to the
Effective Time.

 

“Johnson Controls U.S. Pension Plans” shall mean, collectively, the Johnson
Controls Pension Plan and the Johnson Controls Production Employees Pension
Plan.

 

“Johnson Controls U.S. Savings Plan” shall mean the Johnson Controls Savings and
Investment (401k) Plan.

 

“Johnson Controls U.S. Savings Plan Trust” shall mean the master trust for U.S.
defined contribution plans maintained by Johnson Controls.

 

8

--------------------------------------------------------------------------------


 

“Johnson Controls U.S. Welfare Plan” shall mean any Welfare Plan established,
sponsored, maintained, or contributed to by Johnson Controls or any of its
Subsidiaries for the benefit of U.S. Employees or Former U.S. Employees,
excluding any Adient U.S. Welfare Plan.

 

“Johnson Controls U.S. VEBA” shall mean the Johnson Controls, Inc. Retiree
Welfare Trust Agreement.

 

“Johnson Controls Welfare Plans” shall mean the Johnson Controls U.S. Welfare
Plans and the Johnson Controls Non-U.S. Welfare Plans.

 

“Law” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Liability” or “Liabilities” shall have the meaning set forth in the Separation
and Distribution Agreement.

 

“Merger” shall have the meaning set forth in that certain Agreement and Plan of
Merger, dated as of January 24, 2016, by and among Johnson Controls (f/k/a Tyco
International plc), Johnson Controls, Inc., a Wisconsin corporation, and Jagara
Merger Sub, LLC, a Wisconsin limited liability company.

 

“Non-U.S. Employee” shall mean any Employee other than a U.S. Employee.

 

“NYSE” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Parties” shall mean the parties to this Agreement.

 

“Person” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Privileged Information” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Record Date” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Restricted Period” shall have the meaning set forth in Section 3.02(a).

 

“Retained Adient German Pension Plan Liabilities” shall have the meaning set
forth in Section 7.02(b).

 

“Retained Adient German Pension Plans” shall mean any contract, agreement,
policy, practice, program, plan, trust, commitment or arrangement established,
sponsored, maintained, or contributed to by Johnson Controls or any of its
Subsidiaries for the benefit of any Adient Group Employee or Former Adient Group
Employee primarily dedicated to the Adient Business in Germany, or to any family
member, dependent, or beneficiary of any such Employee and providing benefits to
such beneficiaries upon or in connection with the retirement, disability or
death of such Employee, which is not completely transferred to a member of the
Adient Group by the Effective Time, including, but not limited to those listed
on Schedule 1.01(h) hereto.

 

9

--------------------------------------------------------------------------------


 

“Savings Supplemental Accounts” shall have the meaning set forth in
Section 5.06(b).

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.

 

“Separation” shall have the meaning set forth in the recitals to this Agreement.

 

“Separation and Distribution Agreement” shall have the meaning set forth in the
recitals to this Agreement.

 

“Stock Plan Administrator” shall mean Morgan Stanley Smith Barney LLC.

 

“Subsidiary” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Transferred Director” shall mean any Adient non-employee director as of the
Effective Time who served on the Johnson Controls Board immediately prior to the
Effective Time.

 

“Transferred FSA Balances” shall have the meaning set forth in Section 6.01(d).

 

“Transition Services Agreement” shall have the meaning set forth in the
Separation and Distribution Agreement.

 

“U.S.” shall mean the United States of America.

 

“U.S. Employees” shall mean Employees who are assigned primarily to operations
in the United States.

 

“Value Factor” shall mean the quotient of (a) the Johnson Controls
Pre-Distribution Stock Value divided by (b) the sum of (i) the Johnson Controls
Post-Distribution Stock Value plus (ii) the product of (A) the Adient Stock
Value multiplied by (B) the Distribution Ratio.

 

“Welfare Plan” shall mean any “welfare plan” (as defined in Section 3(1) of
ERISA) or a “cafeteria plan” under Section 125 of the Code, and any benefits
offered thereunder, and any other plan offering health benefits (including
medical, prescription drug, dental, vision, mental health, substance abuse, and
retiree health), disability benefits, or life, accidental death and
dismemberment, and business travel insurance, pre-tax premium conversion
benefits, dependent care assistance programs, employee assistance programs, paid
time-off programs, contribution funding toward a health savings account,
flexible spending accounts, or cashable credits.

 

Section 1.02.                          Interpretation.  Section 10.16 of the
Separation and Distribution Agreement is hereby incorporated by reference.

 

10

--------------------------------------------------------------------------------


 

ARTICLE II
GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 

Section 2.01.                          General Principles.

 

(a)                                 Acceptance and Assumption of Adient
Liabilities.  Except as otherwise specifically provided herein, as of the
Effective Time, Adient and the applicable Adient Designees accept, assume, and
agree to faithfully perform, discharge, and fulfill all of the following
Liabilities in accordance with their respective terms (each of which shall be
considered an Adient Liability), regardless of when or where such Liabilities
arose or arise, or whether the facts on which they are based occurred prior to
or subsequent to the Effective Time, regardless of where or against whom such
Liabilities are asserted or determined (including any Liabilities arising out of
claims made by Johnson Controls’ or Adient’s respective directors, officers,
Employees, Former Employees, agents, Subsidiaries, or Affiliates against any
member of the Johnson Controls Group or the Adient Group) or whether asserted or
determined prior to the date hereof, and regardless of whether arising from or
alleged to arise from negligence, recklessness, violation of Law, fraud, or
misrepresentation by any member of the Johnson Controls Group or the Adient
Group, or any of their respective directors, officers, Employees, Former
Employees, agents, Subsidiaries, or Affiliates:

 

(i)                                     any and all wages, salaries, incentive
compensation (as the same may be modified by this Agreement), equity
compensation (as the same may be modified by this Agreement), commissions,
bonuses, and any other employee compensation or benefits payable to or on behalf
of any Adient Group Employees and Former Adient Group Employees after the
Effective Time, without regard to when such wages, salaries, incentive
compensation, equity compensation, commissions, bonuses, or other employee
compensation or benefits are or may have been awarded or earned;

 

(ii)                                  any and all Liabilities whatsoever with
respect to claims made by or with respect to any Adient Group Employees or
Former Adient Group Employees in connection with any Benefit Plan not retained
or assumed by any member of the Johnson Controls Group pursuant to this
Agreement, the Separation and Distribution Agreement, or any other Ancillary
Agreement;

 

(iii)                               any and all other Liabilities with respect
to any Adient Group Employees or Former Adient Group Employees; and

 

(iv)                              any and all Liabilities expressly assumed or
retained by any member of the Adient Group pursuant to this Agreement.

 

(b)                                 Acceptance and Assumption of Johnson
Controls Liabilities.  Except as otherwise specifically provided herein, as of
the Effective Time, Johnson Controls and certain members of the Johnson Controls
Group designated by Johnson Controls accept, assume, and agree to faithfully
perform, discharge, and fulfill all of the following Liabilities held by Adient
or any Adient Designee and Johnson Controls and the applicable members of the
Johnson Controls Group shall be responsible for such Liabilities in accordance
with their respective terms (each of which shall be considered a Johnson
Controls Liability), regardless of when or where such Liabilities arose or
arise, or whether the facts on which they are based occurred prior to or
subsequent to the Effective Time, regardless of where or against whom such
Liabilities are asserted or determined (including any Liabilities arising out of
claims made by Johnson Controls’ or Adient’s respective directors, officers,
Employees, Former Employees, agents, Subsidiaries, or Affiliates against any
member of the Johnson Controls Group or the Adient Group) or whether

 

11

--------------------------------------------------------------------------------


 

asserted or determined prior to the date hereof, and regardless of whether
arising from or alleged to arise from negligence, recklessness, violation of
Law, fraud, or misrepresentation by any member of the Johnson Controls Group or
the Adient Group, or any of their respective directors, officers, Employees,
Former Employees, agents, Subsidiaries, or Affiliates:

 

(i)                                     any and all wages, salaries, incentive
compensation (as the same may be modified by this Agreement), equity
compensation (as the same may be modified by this Agreement), commissions,
bonuses, and any other employee compensation or benefits payable to or on behalf
of any Johnson Controls Group Employees and Former Johnson Controls Group
Employees after the Effective Time, without regard to when such wages, salaries,
incentive compensation, equity compensation, commissions, bonuses, or other
employee compensation or benefits are or may have been awarded or earned;

 

(ii)                                  any and all Liabilities whatsoever with
respect to claims made by or with respect to any Johnson Controls Group
Employees or Former Johnson Controls Group Employees in connection with any
Benefit Plan not retained or assumed by any member of the Adient Group pursuant
to this Agreement, the Separation and Distribution Agreement, or any other
Ancillary Agreement;

 

(iii)                               any and all other Liabilities with respect
to any Johnson Controls Group Employees or Former Johnson Controls Group
Employees; and

 

(iv)                              any and all Liabilities expressly assumed or
retained by any member of the Johnson Controls Group pursuant to this Agreement.

 

(c)                                  Unaddressed Liabilities.  To the extent
that this Agreement does not address particular Liabilities under any Benefit
Plan and the Parties later determine that they should be allocated in connection
with the Distribution, the Parties shall agree in good faith on the allocation,
taking into account the handling of comparable Liabilities under this Agreement.

 

Section 2.02.                          Service Credit.  The Adient Benefit Plans
shall, and Adient shall cause each member of the Adient Group to, recognize each
Adient Group Employee’s and each Former Adient Group Employee’s full service
with Johnson Controls or any of its Subsidiaries or predecessor entities at or
before the Effective Time, to the same extent that such service was credited by
Johnson Controls for similar purposes prior to the Effective Time as if such
full service had been performed for a member of the Adient Group, for purposes
of eligibility, vesting, and determination of level of benefits under any such
Adient Benefit Plan; provided, however, that the foregoing service recognition
shall not apply to the extent it would result in duplication of benefits for the
same period of services.

 

Section 2.03.                          Benefit Plans.

 

(a)                                 Establishment of Plans.  Except as otherwise
explicitly provided in this Agreement, before the Effective Time, Adient shall,
or shall cause an applicable member of the Adient Group to, adopt Benefit Plans
(and related trusts, if applicable), with terms that are in the aggregate
comparable (or such other standard as is specified in this Agreement with
respect to any particular Benefit Plan) to those of the corresponding Johnson
Controls Benefit Plans; provided, however, that Adient may limit participation
in any such Adient Benefit Plan to Adient Group

 

12

--------------------------------------------------------------------------------


 

Employees and Former Adient Group Employees who participated in the
corresponding Johnson Controls Benefit Plan immediately prior to the date of
establishment of such plan.

 

(b)                                 No Duplication or Acceleration of Benefits. 
Notwithstanding anything to the contrary in this Agreement, the Separation and
Distribution Agreement, or any other Ancillary Agreement, no participant in any
Adient Benefit Plan shall receive service credit or benefits to the extent that
receipt of such service credit or benefits would result in duplication of
benefits provided to such participant by the corresponding Johnson Controls
Benefit Plan or any other plan, program, or arrangement sponsored or maintained
by a member of the Johnson Controls Group.  Furthermore, unless expressly
provided for in this Agreement, in the Separation and Distribution Agreement, or
in any other Ancillary Agreement, or required by applicable Law, no provision in
this Agreement shall be construed to create any right to accelerate vesting or
entitlements under any compensation or Benefit Plan, program, or arrangement
sponsored or maintained by a member of the Johnson Controls Group or member of
the Adient Group on the part of any Employee or Former Employee.

 

(c)                                  Transition Services.  The Parties
acknowledge that the Johnson Controls Group or the Adient Group may provide
administrative services for certain of the other Party’s compensation and
benefit programs for a transitional period under the terms of the Transition
Services Agreement.  The Parties agree to negotiate in good faith a business
associate agreement (if required by HIPAA or other applicable health information
privacy Laws) in connection with such Transition Services Agreement.

 

(d)                                 Beneficiaries.  References to Johnson
Controls Group Employees, Former Johnson Controls Group Employees, Adient Group
Employees, Former Adient Group Employees, and non-employee directors of either
Johnson Controls or Adient (including Transferred Directors), shall, where the
context clearly contemplates, be deemed to refer to their beneficiaries,
dependents, survivors, and alternate payees, as applicable.

 

Section 2.04.                          Individual Agreements.

 

(a)                                 Assignment by Johnson Controls.  Except as
otherwise set forth on Schedule 2.04 hereto, to the extent necessary, Johnson
Controls shall assign, or cause an applicable member of the Johnson Controls
Group to assign, to Adient or another member of the Adient Group, as designated
by Adient, all Individual Agreements, with such assignment to be effective as of
or prior to the Effective Time; provided, however, that to the extent that
assignment of any such Individual Agreement is not permitted by the terms of
such agreement or by applicable Law, effective as of or prior to the Effective
Time, each member of the Adient Group shall be considered to be a successor to
each member of the Johnson Controls Group for purposes of, and a third-party
beneficiary with respect to, such Individual Agreement, such that each member of
the Adient Group shall enjoy all of the rights and benefits under such agreement
(including rights and benefits as a third-party beneficiary), with respect to
the business operations of the Adient Group; and provided, further, that, on and
after the Effective Time, Johnson Controls shall not be permitted to enforce any
Individual Agreement (including any agreement containing noncompetition or
nonsolicitation covenants) against an Adient Group Employee or Former Adient
Group Employee for action taken in such individual’s capacity as an Adient Group
Employee or Former Adient Group Employee.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Assumption by Adient.  Except as otherwise
set forth on Schedule 2.04 hereto, effective as of or prior to the Effective
Time, Adient shall assume and honor, or shall cause a member of the Adient Group
to assume and honor, all Individual Agreements.

 

Section 2.05.                          Collective Bargaining.  Effective no
later than immediately prior to the Effective Time, to the extent necessary,
Adient shall cause the appropriate member of the Adient Group to (a) assume all
collective bargaining, works council, or similar agreements (including any
national, sector, or local collective bargaining agreement) that cover Adient
Group Employees or Former Adient Group Employees and the Liabilities arising
under any such agreements, and (b) join any industrial, employer, or similar
association or federation if membership is required for the relevant collective
bargaining agreement to continue to apply.

 

Section 2.06.                          Non-U.S. Regulatory Compliance.  Johnson
Controls shall have the authority to adjust the treatment described in this
Agreement with respect to Adient Group Employees or Former Adient Group
Employees who are located outside of the United States in order to ensure
compliance with the applicable laws or regulations of countries outside of the
United States or to preserve the tax benefits provided under local tax law or
regulation before the Distribution.

 

ARTICLE III
ASSIGNMENT OF EMPLOYEES

 

Section 3.01.                          Active Employees.

 

(a)                                 Assignment and Transfer of Employees. 
Effective no later than immediately prior to the Effective Time and except as
otherwise agreed by the Parties or as required by applicable Law, (i) the
applicable member of the Johnson Controls Group or the Adient Group shall have
taken such actions as are necessary to ensure that each Adient Group Employee is
employed by a member of the Adient Group as of the Effective Time, and (ii) the
applicable member of the Johnson Controls Group or the Adient Group shall have
taken such actions as are necessary to ensure that each individual who is a
Johnson Controls Group Employee is employed by a member of the Johnson Controls
Group as of the Effective Time.  Each of the Parties agrees to execute, and to
seek to have the applicable Employees execute, such documentation, if any, as
may be necessary to reflect such assignment and/or transfer.

 

(b)                                 At-Will Status.  Nothing in this Agreement
shall create any obligation on the part of any member of the Johnson Controls
Group or any member of the Adient Group to (i) continue the employment of any
Employee or permit the return of any Employee from a leave of absence for any
period after the date of this Agreement (except as required by applicable Law)
or (ii) change the employment status of any Employee from “at-will,” to the
extent that such Employee is an “at-will” employee under applicable Law.

 

(c)                                  Severance.  The Parties acknowledge and
agree that the Distribution and the assignment, transfer, or continuation of the
employment of Employees as contemplated by this Section 3.01 shall not be deemed
an involuntary termination of employment entitling any Adient Group Employee or
Johnson Controls Group Employee to severance payments or benefits, except as
required by applicable Law or as otherwise agreed between the Parties. 
Notwithstanding

 

14

--------------------------------------------------------------------------------


 

Section 6.05 or anything to the contrary contained in any business transfer
agreement entered into between a member of the Johnson Controls Group and a
member of the Adient Group, Johnson Controls (or a member of the Johnson
Controls Group designated by Johnson Controls) shall retain (or assume or
reimburse to the extent necessary), and agrees to faithfully perform, discharge,
and fulfill any Liabilities in respect of any severance payments or benefits
that become payable pursuant to applicable Law to any Adient Group Employee as a
result of the transfer of such Adient Group Employee to a member of the Adient
Group as contemplated by Section 3.01(a).

 

(d)                                 No Change of Control or Change in Control. 
The Parties acknowledge and agree that neither the consummation of the
Distribution nor any transaction contemplated by this Agreement, the Separation
and Distribution Agreement, or any other Ancillary Agreement shall be deemed a
“change of control,” “change in control,” or term of similar import for purposes
of any Benefit Plan sponsored or maintained by any member of the Johnson
Controls Group or member of the Adient Group, except as required by applicable
Law.

 

(e)                                  U.S. Payroll and Related Taxes.  With
respect to any Adient Group Employee or group of Adient Group Employees located
in the United States, the Parties shall, or shall cause their respective
Subsidiaries to, (i) treat Adient (or the applicable member of the Adient Group)
as a “successor employer” and Johnson Controls (or the applicable member of the
Johnson Controls Group) as a “predecessor,” within the meaning of
Sections 3121(a)(1) and 3306(b)(1) of the Code, for purposes of taxes imposed
under the United States Federal Insurance Contributions Act, as amended
(“FICA”), or the United States Federal Unemployment Tax Act, as amended
(“FUTA”), (ii) cooperate with each other to avoid, to the extent possible, the
restart of FICA and FUTA upon or following the Effective Time with respect to
each such Adient Group Employee for the tax year during which the Effective Time
occurs, and (iii) use commercially reasonable efforts to implement the alternate
procedure described in Section 5 of Revenue Procedure 2004-53; provided,
however, that, to the extent that Adient (or the applicable member of the Adient
Group) cannot be treated as a “successor employer” to Johnson Controls (or the
applicable member of the Johnson Controls Group) within the meaning of
Sections 3121(a)(1) and 3306(b)(1) of the Code with respect to any Adient Group
Employee or group of Adient Group Employees, (A) with respect to the portion of
the tax year commencing on January 1, 2016 and ending on the Distribution Date,
Johnson Controls shall (x) be responsible for all payroll obligations, tax
withholding, and reporting obligations for such Adient Group Employees and
(y) furnish a Form W-2 or similar earnings statement to all such Adient Group
Employees for such period, and (B) with respect to the remaining portion of such
tax year, Adient shall (x) be responsible for all payroll obligations, tax
withholding, and reporting obligations regarding such Adient Group Employees and
(y) furnish a Form W-2 or similar earnings statement to all such Adient Group
Employees.

 

Section 3.02.                          No-Hire and Nonsolicitation.

 

(a)                                 No-Hire.  Each Party agrees that, for a
period of 24 months following the Distribution Date (the “Restricted Period”),
such Party shall not, and shall cause its Subsidiaries and Affiliates not to,
without the prior written consent of the Chief Human Resources Officer of the
other Party, directly or indirectly hire as an employee or an independent
contractor any individual who is a Johnson Controls Group Employee at Grade 180
(or any equivalent level established following the Separation) or above, in the
case of Adient, or an Adient Group

 

15

--------------------------------------------------------------------------------


 

Employee at Grade 180 (or any equivalent level established following the
Separation) or above, in the case of Johnson Controls.

 

(b)                                 Nonsolicitation.  Each Party agrees that,
during the Restricted Period, such Party shall not, and shall cause its
Subsidiaries and Affiliates not to, without prior written consent of the Chief
Human Resources Officer of the other Party, either directly or indirectly and
whether on its own behalf or in service or on behalf of others, solicit, aid,
induce, or encourage any individual who is a Johnson Controls Group Employee at
Grade 180 (or any equivalent level established following the Separation) or
above, in the case of Adient, or an Adient Group Employee at Grade 180 (or any
equivalent level established following the Separation) or above, in the case of
Johnson Controls, to leave his or her employment.

 

(c)                                  Limited Exceptions.  Notwithstanding
Section 3.02(a) and Section 3.02(b), this Section 3.02 shall not prohibit
(i) generalized solicitations that are not directed to specific Persons or
Employees of the other Party, (ii) the solicitation and hiring of a Person whose
employment was involuntarily terminated by the other Party, or (iii) the
solicitation and hiring of a Person after receipt by the soliciting Party (in
advance of any solicitation or, in the case of a response to a general
solicitation as permitted under clause (i) above, in advance of any subsequent
solicitation in connection with the recruiting process) of the express written
consent of the Party that employs the Person who is to be solicited and/or
hired.  Except as provided in clause (ii) above with respect to involuntary
terminations, without regard to the use of the term “Employee” or “employs,” the
restrictions under this Section 3.02 shall be applicable to (A) any Johnson
Controls Group Employee whose employment terminates after the Effective Time,
and (B) any Adient Group Employee whose employment terminates after the
Effective Time, in each case, until the date that is six months after such
Employee’s last date of employment with Johnson Controls or Adient, as
applicable.  The restrictions under this Section 3.02 shall not apply to any
Former Johnson Controls Group Employee or Former Adient Group Employee whose
most recent employment with Johnson Controls and its Subsidiaries was terminated
prior to the Effective Time.

 

ARTICLE IV
EQUITY, CASH, AND EXECUTIVE COMPENSATION

 

Section 4.01.                          Generally.  Each Johnson Controls Award
granted that is outstanding as of immediately prior to the Effective Time shall
be adjusted as described below; provided, however, that, effective immediately
prior to the Effective Time, the Johnson Controls Compensation Committee may
provide for different adjustments with respect to some or all Johnson Controls
Awards to the extent that the Johnson Controls Compensation Committee deems such
adjustments necessary and appropriate.  Any adjustments made by the Johnson
Controls Compensation Committee pursuant to the foregoing sentence shall be
deemed incorporated by reference herein as if fully set forth below and shall be
binding on the Parties and their respective Affiliates.  Before the Effective
Time, the Adient Equity Plan shall be established, with such terms as are
necessary to permit the implementation of the provisions of Section 4.02.

 

16

--------------------------------------------------------------------------------


 

Section 4.02.                          Equity Awards.

 

(a)                                 Stock Options.  Each Johnson Controls Option
that is outstanding immediately prior to the Effective Time shall be converted
as of the Effective Time into either or both an Adjusted Johnson Controls Option
and an Adient Option as described below:

 

(i)                                     Stock Options Held by Johnson Controls
Group Employees and Former Employees.  Each Johnson Controls Option that is
outstanding immediately prior to the Effective Time and that is held by a
Johnson Controls Group Employee or a Former Employee shall be converted as of
the Effective Time into an Adjusted Johnson Controls Option, and shall be
subject to the same terms and conditions (including with respect to vesting and
expiration) after the Effective Time as were applicable to such Johnson Controls
Option immediately prior to the Effective Time (except as otherwise provided
herein, including in this Section 4.02(a)(i) and Section 4.02(d)); provided,
however, that from and after the Effective Time:

 

(A)                               the number of Johnson Controls Shares subject
to such Adjusted Johnson Controls Option, rounded down to the nearest whole
share, shall be equal to the product of (1) the number of Johnson Controls
Shares subject to the corresponding Johnson Controls Option immediately prior to
the Effective Time multiplied by (2) the Johnson Controls Ratio; and

 

(B)                               the per share exercise price of such Adjusted
Johnson Controls Option, rounded up to the nearest whole cent, shall be equal to
the quotient of (1) the per share exercise price of the corresponding Johnson
Controls Option immediately prior to the Effective Time divided by (2) the
Johnson Controls Ratio.

 

Notwithstanding anything to the contrary in this Section 4.02(a)(i), the
exercise price, the number of Johnson Controls Shares subject to each Adjusted
Johnson Controls Option, and the terms and conditions of exercise of such
options shall be determined in a manner consistent with the requirements of
Section 409A of the Code.  In addition, in the case of any Johnson Controls
Option to which Section 421 of the Code applies by reason of its qualification
under Section 422 of the Code as of immediately prior to the Effective Time, the
exercise price, the number of Johnson Controls Shares subject to such option,
and the terms and conditions of exercise of such option shall be determined in a
manner consistent with the requirements of Section 424(a) of the Code.

 

(ii)                                  Stock Options Held by Adient Group
Employees.  Each Johnson Controls Option that is outstanding immediately prior
to the Effective Time and that is held by an Adient Group Employee shall be
converted as of the Effective Time into both an Adjusted Johnson Controls Option
and an Adient Option, and each such Adjusted Johnson Controls Option and Adient
Option shall be subject to the same terms and conditions (including with respect
to vesting and expiration) after the Effective Time as were applicable to such
Johnson Controls Option immediately prior to the Effective Time (except as
otherwise provided herein, including in this Section 4.02(a)(ii) and
Section 4.02(d)); provided, however, that from and after the Effective Time:

 

17

--------------------------------------------------------------------------------


 

(A)                               the number of Johnson Controls Shares subject
to such Adjusted Johnson Controls Option, rounded down to the nearest whole
share, shall be equal to the product of (1) the number of Johnson Controls
Shares subject to the corresponding Johnson Controls Option immediately prior to
the Effective Time multiplied by (2) the Value Factor;

 

(B)                               the number of Adient Shares subject to such
Adient Option, rounded down to the nearest whole share, shall be equal to the
product of (1) the number of Johnson Controls Shares subject to the
corresponding Johnson Controls Option immediately prior to the Effective Time
multiplied by (2) the Distribution Ratio multiplied by (3) the Value Factor;

 

(C)                               the per share exercise price of such Adjusted
Johnson Controls Option, rounded up to the nearest cent, shall be equal to the
quotient of (1) the per share exercise price of the corresponding Johnson
Controls Option immediately prior to the Effective Time divided by (2) the
Johnson Controls Ratio; and

 

(D)                               the per share exercise price of such Adient
Option, rounded up to the nearest cent, shall be equal to the quotient of
(1) the per share exercise price of the corresponding Johnson Controls Option
immediately prior to the Effective Time divided by (2) the Adient Ratio.

 

Notwithstanding anything to the contrary in this Section 4.02(a)(ii), the
exercise price, the number of Johnson Controls Shares and Adient Shares subject
to each Adjusted Johnson Controls Option and Adient Option, respectively, and
the terms and conditions of exercise of such options shall be determined in a
manner consistent with the requirements of Section 409A of the Code.  In
addition, in the case of any Johnson Controls Option to which Section 421 of the
Code applies by reason of its qualification under Section 422 of the Code as of
immediately prior to the Effective Time, the exercise price, the number of
Johnson Controls Shares and Adient Shares subject to such option, and the terms
and conditions of exercise of such option shall be determined in a manner
consistent with the requirements of Section 424(a) of the Code.

 

(b)                                 Stock Appreciation Rights.  Each Johnson
Controls Stock Appreciation Right that is outstanding immediately prior to the
Effective Time shall be converted as of the Effective Time into either or both
an Adjusted Johnson Controls Stock Appreciation Right and an Adient Stock
Appreciation Right as described below:

 

(i)                                     Stock Appreciation Rights Held by
Johnson Controls Group Employees and Former Employees.  Each Johnson Controls
Stock Appreciation Right that is outstanding immediately prior to the Effective
Time and that is held by a Johnson Controls Group Employee or a Former Employee
shall be converted as of the Effective Time into an Adjusted Johnson Controls
Stock Appreciation Right, and shall be subject to the same terms and conditions
(including with respect to vesting and expiration) after the Effective Time as
were applicable to such Johnson Controls Stock Appreciation Right immediately
prior to the Effective Time (except as otherwise provided herein, including in
this Section 4.02(b)(i) and Section 4.02(d)); provided, however, that from and
after the Effective Time:

 

18

--------------------------------------------------------------------------------


 

(A)                               the number of Johnson Controls Shares subject
to such Adjusted Johnson Controls Stock Appreciation Right, rounded down to the
nearest whole share, shall be equal to the product of (1) the number of Johnson
Controls Shares subject to the corresponding Johnson Controls Stock Appreciation
Right immediately prior to the Effective Time multiplied by (2) the Johnson
Controls Ratio; and

 

(B)                               the per share exercise price of such Adjusted
Johnson Controls Stock Appreciation Right, rounded up to the nearest whole cent,
shall be equal to the quotient of (1) the per share exercise price of the
corresponding Johnson Controls Stock Appreciation Right immediately prior to the
Effective Time divided by (2) the Johnson Controls Ratio.

 

Notwithstanding anything to the contrary in this Section 4.02(b)(i), the
exercise price, the number of Johnson Controls Shares subject to each Adjusted
Johnson Controls Stock Appreciation Right, and the terms and conditions of
exercise of such stock appreciation rights shall be determined in a manner
consistent with the requirements of Section 409A of the Code.

 

(ii)                                  Stock Appreciation Rights Held by Adient
Group Employees.  Each Johnson Controls Stock Appreciation Right that is
outstanding immediately prior to the Effective Time and that is held by an
Adient Group Employee shall be converted as of the Effective Time into both an
Adjusted Johnson Controls Stock Appreciation Right and an Adient Stock
Appreciation Right, and each such Adjusted Johnson Controls Stock Appreciation
Right and Adient Stock Appreciation Right shall be subject to the same terms and
conditions (including with respect to vesting and expiration) after the
Effective Time as were applicable to such Johnson Controls Stock Appreciation
Right immediately prior to the Effective Time (except as otherwise provided
herein, including in this Section 4.02(b)(ii) and Section 4.02(d)); provided,
however, that from and after the Effective Time:

 

(A)                               the number of Johnson Controls Shares subject
to such Adjusted Johnson Controls Stock Appreciation Right, rounded down to the
nearest whole share, shall be equal to the product of (1) the number of Johnson
Controls Shares subject to the corresponding Johnson Controls Stock Appreciation
Right immediately prior to the Effective Time multiplied by (2) the Value
Factor;

 

(B)                               the number of Adient Shares subject to such
Adient Stock Appreciation Right, rounded down to the nearest whole share, shall
be equal to the product of (1) the number of Johnson Controls Shares subject to
the corresponding Johnson Controls Stock Appreciation Right immediately prior to
the Effective Time multiplied by (2) the Distribution Ratio multiplied by
(3) the Value Factor;

 

(C)                               the per share exercise price of such Adjusted
Johnson Controls Stock Appreciation Right, rounded up to the nearest cent, shall
be equal to the quotient of (1) the per share exercise price of the
corresponding Johnson Controls Stock Appreciation Right immediately prior to the
Effective Time divided by (2) the Johnson Controls Ratio; and

 

19

--------------------------------------------------------------------------------


 

(D)                               the per share exercise price of such Adient
Stock Appreciation Right, rounded up to the nearest cent, shall be equal to the
quotient of (1) the per share exercise price of the corresponding Johnson
Controls Stock Appreciation Right immediately prior to the Effective Time
divided by (2) the Adient Ratio.

 

Notwithstanding anything to the contrary in this Section 4.02(b)(ii), the
exercise price, the number of Johnson Controls Shares and Adient Shares subject
to each Adjusted Johnson Controls Stock Appreciation Right and Adient Stock
Appreciation Right, respectively, and the terms and conditions of exercise of
such stock appreciation rights shall be determined in a manner consistent with
the requirements of Section 409A of the Code.

 

(c)                                  Restricted Stock Unit Awards.  Each Johnson
Controls Restricted Stock Unit Award that is outstanding immediately prior to
the Effective Time shall be converted as of the Effective Time into either or
both an Adjusted Johnson Controls Restricted Stock Unit Award and an Adient
Restricted Stock Unit Award as described below:

 

(i)                                     Restricted Stock Unit Awards Held by
Johnson Controls Group Employees and Former Employees.  Each Johnson Controls
Restricted Stock Unit Award that is outstanding immediately prior to the
Effective Time and that is held by a Johnson Controls Group Employee or a Former
Employee shall be converted as of the Effective Time into an Adjusted Johnson
Controls Restricted Stock Unit Award, and shall be subject to the same terms and
conditions (including with respect to vesting) after the Effective Time as were
applicable to such Johnson Controls Restricted Stock Unit Award immediately
prior to the Effective Time (except as otherwise provided herein, including in
this Section 4.02(c)(i) and Section 4.02(d)); provided, however, that from and
after the Effective Time the number of shares subject to such Adjusted Johnson
Controls Restricted Stock Unit Award shall be equal to the product of (A) the
number of Johnson Controls Shares subject to the corresponding Johnson Controls
Restricted Stock Unit Award immediately prior to the Effective Time multiplied
by (B) the Johnson Controls Ratio, rounded to the nearest whole share.

 

(ii)                                  Restricted Stock Unit Awards Held by
Adient Group Employees.  Each Johnson Controls Restricted Stock Unit Award that
is outstanding immediately prior to the Effective Time and that is held by an
Adient Group Employee shall be converted as of the Effective Time into both an
Adjusted Johnson Controls Restricted Stock Unit Award and an Adient Restricted
Stock Unit Award, and each such Adjusted Johnson Controls Restricted Stock Unit
Award and Adient Restricted Stock Unit Award shall be subject to the same terms
and conditions after the Effective Time as were applicable to such Johnson
Controls Restricted Stock Unit Award prior to the Effective Time (except as
otherwise provided herein, including in this Section 4.02(c)(ii) and
Section 4.02(d)); provided, however, that:

 

(A)                               payment, if any, shall be made in Johnson
Controls Shares (with respect to Adjusted Johnson Controls Restricted Stock Unit
Awards) and Adient Shares (with respect to Adient Restricted Stock Unit Awards)
with respect to any such Johnson Controls Restricted Stock Unit Award that is
stock settled;

 

20

--------------------------------------------------------------------------------


 

(B)                               the number of shares subject to such Adjusted
Johnson Controls Restricted Stock Unit Award shall be equal to the number of
Johnson Controls Shares subject to the corresponding Johnson Controls Restricted
Stock Unit Award immediately prior to the Effective Time; and

 

(C)                               the number of shares subject to such Adient
Restricted Stock Unit Award shall be equal to the product of (A) the number of
Johnson Controls Shares subject to the Johnson Controls Restricted Stock Unit
Award immediately prior to the Effective Time multiplied by (B) the Distribution
Ratio, rounded down to the nearest whole share.

 

(d)                                 Miscellaneous Award Terms.  With respect to
Adjusted Johnson Controls Awards held by Adient Group Employees, employment with
the Adient Group shall be treated as employment with Johnson Controls.  In
addition, none of the Separation, the Distribution, or any employment transfer
described in Section 3.01 shall constitute a termination of employment for any
Employee for purposes of any Adjusted Johnson Controls Award or any Adient
Award.  After the Effective Time, for any award adjusted under this
Section 4.02, any reference to a “change in control,” “change of control,” or
similar definition in an award agreement, employment agreement, or Johnson
Controls Equity Plan applicable to such award (A) with respect to Adjusted
Johnson Controls Awards, shall be deemed to refer to a “change in control,”
“change of control,” or similar definition as set forth in the applicable
Johnson Controls Equity Plan (and shall, if held by an Adient Group Employee,
additionally be deemed to refer to a “Change in Control” as defined in the
Adient Equity Plan), and (B) with respect to Adient Awards, shall be deemed to
refer to a “Change in Control” as defined in the Adient Equity Plan.

 

(e)                                  Settlement; Tax Reporting; and Withholding.

 

(i)                                     Except as otherwise provided in this
Section 4.02(e), after the Effective Time, (A) stock-settled Adjusted Johnson
Controls Awards, regardless of by whom held, shall be settled by Johnson
Controls, and stock-settled Adient Awards, regardless of by whom held, shall be
settled by Adient, and (B) cash-settled Adjusted Johnson Controls Awards held by
Johnson Controls Group Employees and Former Employees shall be settled by
Johnson Controls, and cash-settled Adjusted Johnson Controls Awards and
cash-settled Adient Awards held by Adient Group Employees shall be settled by
Adient.

 

(ii)                                  Upon the vesting or settlement of any
cash-settled Adjusted Johnson Controls Awards held by Adient Group Employees and
any Adient Awards, Adient shall be solely responsible for ensuring the
satisfaction of all applicable tax withholding requirements on behalf of each
Adient Group Employee.  Upon the vesting or settlement of any cash-settled
Adjusted Johnson Controls Awards held by Johnson Controls Group Employees and
Former Employees and any stock-settled Adjusted Johnson Controls Awards
(regardless of by whom held), Johnson Controls shall be solely responsible for
ensuring the satisfaction of all applicable tax withholding requirements on
behalf of each Johnson Controls Group Employee or Former Employee and for
ensuring the collection and remittance in cash of employee withholding taxes to
the Adient Group with respect to each Adient Group Employee (with Adient Group
being responsible for remittance of the applicable employee taxes and payment
and remittance of the applicable employer taxes relating to Adient Group
Employees to the applicable Governmental Authority).  Following the

 

21

--------------------------------------------------------------------------------


 

Effective Time, Johnson Controls shall be responsible for all income tax
reporting in respect of Adjusted Johnson Controls Awards held by Johnson
Controls Group Employees and Former Employees, and Adient shall be responsible
for all income tax reporting in respect of Adjusted Johnson Controls Awards and
Adient Awards held by Adient Group Employees.

 

(iii)                               Adient shall be responsible for the
settlement of cash dividend equivalents on any Adjusted Johnson Controls Awards
or Adient Awards held by an Adient Group Employee.  Prior to the date any such
settlement is due, Johnson Controls shall pay Adient in cash amounts required to
settle (A) any dividend equivalents with respect to any stock-settled Adjusted
Johnson Controls Awards held by Adient Group Employees and (B) any dividend
equivalents accrued prior to the Effective Time with respect to any
stock-settled Adient Awards held by Adient Group Employees.  Johnson Controls
shall be responsible for the settlement of cash dividend equivalents on any
Adjusted Johnson Controls Awards held by a Johnson Controls Group Employee or
Former Employee.

 

(iv)                              Following the Effective Time, if any
stock-settled Adjusted Johnson Controls Award held by an Adient Group Employee
shall fail to become vested, such Adjusted Johnson Controls Award shall be
forfeited to Johnson Controls.

 

(f)                                   Cooperation.  Each of the Parties shall
establish an appropriate administration system to administer, in an orderly
manner, (i) exercises of vested Adjusted Johnson Controls Options, Adient
Options, Adjusted Johnson Controls Stock Appreciation Rights, and Adient Stock
Appreciation Rights, (ii) the vesting and forfeiture of unvested Adjusted
Johnson Controls Awards and Adient Awards, and (iii) the withholding and
reporting requirements with respect to all awards.  Each of the Parties shall
work together to unify and consolidate all indicative data and payroll and
employment information on regular timetables and make certain that each
applicable Person’s data and records in respect of such awards are correct and
updated on a timely basis.  The foregoing shall include employment status and
information required for vesting and forfeiture of awards and tax
withholding/remittance, compliance with trading windows, and compliance with the
requirements of the Exchange Act and other applicable Laws.  Without limiting
the foregoing provisions of this Section 4.02(f), each Party agrees that,
without the written consent of the other Party, such Party shall, during the
three-year period commencing on the Distribution Date, continue to engage the
Stock Plan Administrator as its third-party administrator for Johnson Controls
Awards, in the case of Johnson Controls, and Adient Awards, in the case of
Adient.

 

(g)                                  Registration and Other Regulatory
Requirements.  Adient agrees to file Forms S-1, S-3, and S-8 registration
statements with respect to, and to cause to be registered pursuant to the
Securities Act, the Adient Shares authorized for issuance under the Adient
Equity Plan, as required pursuant to the Securities Act, before the date of
issuance of any Adient Shares pursuant to the Adient Equity Plan.  Johnson
Controls agrees to facilitate the adoption and approval of the Adient Equity
Plan consistent with the requirements of Treasury Regulations
Section 1.162-27(f)(4)(iii).

 

(h)                                 Equity Awards in Certain Non-U.S.
Jurisdictions.  Notwithstanding the foregoing provisions of this Section 4.02,
the Parties may mutually agree, in their sole discretion, not to adjust certain
outstanding Johnson Controls Awards pursuant to the foregoing provisions of

 

22

--------------------------------------------------------------------------------


 

this Section 4.02 where those actions would create or trigger adverse legal,
accounting, or tax consequences for Johnson Controls, Adient, and/or the
affected non-U.S. award holder.  In such circumstances, Johnson Controls and/or
Adient may take any action necessary or advisable to prevent any such adverse
legal, accounting, or tax consequences, including agreeing that the outstanding
Johnson Controls Awards of the affected non-U.S. award holders shall terminate
in accordance with the terms of the Johnson Controls Equity Plan and the
underlying award agreements, in which case Adient or Johnson Controls, as
applicable, shall equitably compensate the affected non-U.S. award holders in an
alternate manner determined by Adient or Johnson Controls, as applicable, in its
sole discretion, or apply an alternate adjustment method.  Where and to the
extent required by applicable Law or tax considerations outside the United
States, the adjustments described in this Section 4.02 shall be deemed to have
been effectuated immediately prior to the Distribution Date.

 

Section 4.03.                          Short-Term Incentive Plans.

 

(a)                                 Establishment of Adient Short-Term Incentive
Plans.  Before the Effective Time, Adient shall, or shall cause another member
of the Adient Group to, establish the Adient Short-Term Incentive Plans.  The
Adient Short-Term Incentive Plans shall govern incentives to be paid for periods
commencing after the 2016 fiscal year of Johnson Controls.  In no event shall
any Adient Group Employee or Former Adient Group Employee be entitled to any
payments under the Johnson Controls Short-Term Incentive Plans for any period
after the 2016 fiscal year of Johnson Controls.

 

(b)                                 Fiscal Year 2016 Annual Bonus.  Effective as
of the Effective Time, the Liability in respect of bonus awards allocable to
Adient Group Employees and Former Adient Group Employees under the Johnson
Controls Short-Term Incentive Plans in respect of the 2016 fiscal year shall be
assumed by the Adient Group based on the accrual for such Employees as of
immediately prior to the Effective Time.  Upon the determination of the actual
amount of the bonuses for the Adient Group Employees and Former Adient Group
Employees by Johnson Controls following the Effective Time, Adient shall pay the
amounts awarded to the Adient Group Employees and Former Adient Group Employees.

 

(c)                                  Allocation of Liabilities.  Except as
otherwise provided in this Agreement, (i) the Johnson Controls Group shall be
solely responsible for funding, paying, and discharging all obligations relating
to any annual incentive bonus awards under any Johnson Controls Short-Term
Incentive Plan with respect to payments earned before, as of, or after the
Effective Time to Johnson Controls Group Employees or Former Johnson Controls
Group Employees, and no member of the Adient Group shall have any obligations
with respect thereto; and (ii) the Adient Group shall be solely responsible for
funding, paying, and discharging all obligations relating to any annual
incentive bonus awards under any Adient Short-Term Incentive Plan with respect
to payments made after the Effective Time to Adient Group Employees or Former
Adient Group Employees, and no member of the Johnson Controls Group shall have
any obligations with respect thereto.

 

23

--------------------------------------------------------------------------------


 

Section 4.04.                          Long-Term Incentive Awards.

 

(a)                                 Long-Term Incentive Awards Held by Johnson
Controls Group Employees and Former Johnson Controls Group Employees.  Each
Johnson Controls Long-Term Incentive Award that is outstanding immediately prior
to the Effective Time and that is held by a Johnson Controls Group Employee or a
Former Johnson Controls Group Employee shall be retained by Johnson Controls,
and each such award shall be subject to the same terms and conditions after the
Effective Time as were applicable to such Johnson Controls Long-Term Incentive
Award prior to the Effective Time.

 

(b)                                 Long-Term Incentive Awards Held by Adient
Group Employees and Former Adient Group Employees.  Each Johnson Controls
Long-Term Incentive Award that is outstanding immediately prior to the Effective
Time and that is held by an Adient Group Employee or a Former Adient Group
Employee shall be converted as of the Effective Time into an Adient Long-Term
Incentive Award, and each such award shall be subject to the same terms and
conditions after the Effective Time as were applicable to such Johnson Controls
Long-Term Incentive Award prior to the Effective Time.

 

(c)                                  Allocation of Liabilities.  Except as
otherwise provided in this Agreement, (i) the Johnson Controls Group shall be
solely responsible for funding, paying, and discharging all obligations relating
to any Johnson Controls Long-Term Incentive Awards, and no member of the Adient
Group shall have any obligations with respect thereto; and (ii) the Adient Group
shall be solely responsible for funding, paying, and discharging all obligations
relating to any Adient Long-Term Incentive Awards, and no member of the Johnson
Controls Group shall have any obligations with respect thereto.  Without
limiting the foregoing, as of the Effective Time, Adient will assume the accrual
with respect to any Adient Long-Term Incentive Awards.

 

Section 4.05.                          Director Compensation.

 

(a)                                 Establishment of Adient Compensation Program
for Non-Employee Directors and the Adient Director Plan.  Before the Effective
Time, Adient shall establish the Adient compensation program for non-employee
directors and the Adient Director Plan.

 

(b)                                 Allocation of Directors’ Compensation. 
Johnson Controls shall be responsible for the payment of any fees for service on
the Johnson Controls Board that are earned at, before, or after the Effective
Time, and Adient shall not have any responsibility for any such payments.  With
respect to any Adient non-employee director, Adient shall be responsible for the
payment of any fees for service on the Adient Board that are earned at any time
after the Effective Time and Johnson Controls shall not have any responsibility
for any such payments.  Notwithstanding the foregoing, Adient shall commence
paying quarterly cash retainers to Adient non-employee directors in respect of
the quarter in which the Effective Time occurs; provided that (i) if Johnson
Controls has already paid such quarter’s cash retainers to Johnson Controls
non-employee directors prior to the Effective Time, then within 30 days after
the end of the fiscal quarter in which the Distribution Date occurs, Adient
shall pay Johnson Controls an amount equal to the portion of such payment that
is attributable to Transferred Directors’ service to Adient after the
Distribution Date, and (ii) if Johnson Controls has not yet paid such quarter’s
cash retainers to Johnson Controls non-employee directors prior to the Effective
Time, then within 30 days after the end of the fiscal quarter in which the
Distribution Date occurs, Johnson Controls shall pay Adient

 

24

--------------------------------------------------------------------------------


 

an amount equal to the portion of such payment that is attributable to
Transferred Directors’ service to Johnson Controls on and prior to the
Distribution Date.

 

ARTICLE V
U.S. RETIREMENT PLANS

 

Section 5.01.                          Johnson Controls U.S. Pension Plans.

 

(a)                                 Retention of Plan.  As of the Effective
Time, the Johnson Controls Group shall retain (or assume to the extent
necessary) sponsorship of each Johnson Controls U.S. Pension Plan, and, from and
after the Effective Time, all Assets and Liabilities thereunder shall be Assets
and Liabilities of the Johnson Controls Group.

 

(b)                                 Eligibility of Adient Employees.  Prior to
the Effective Time, Johnson Controls shall take such actions as are necessary
(including amending each Johnson Controls U.S. Pension Plan) to provide that,
for purposes of vesting and eligibility for the early retirement subsidy under
each Johnson Controls U.S. Pension Plan, the service (which includes any
increase in age) of any Adient Group Employee that is a participant in such
Johnson Controls U.S. Pension Plan as of immediately prior to the Effective Time
with the Adient Group on or after the Effective Time shall be credited under
such Johnson Controls U.S. Pension Plan until the earlier of such Adient Group
Employee’s termination of employment from the Adient Group or annuity starting
date under the Johnson Controls U.S. Pension Plan.

 

(c)                                  Plan Fiduciaries.  For all periods after
the Effective Time, the Parties agree that the applicable fiduciaries of each
Johnson Controls U.S. Pension Plan shall have the authority with respect to such
Johnson Controls U.S. Pension Plan to determine the plan investments and such
other matters as are within the scope of their duties under ERISA and the terms
of the applicable plan documents.

 

Section 5.02.                          Adient U.S. Pension Plans.  As of the
Effective Time, the Adient Group shall retain (or assume to the extent
necessary) sponsorship of the Adient U.S. Pension Plans, and, from and after the
Effective Time, all Assets and Liabilities thereunder shall be the Assets and
Liabilities of the Adient Group.  No later than the Effective Time, the Adient
Group shall have established a master pension trust that is intended to be
exempt under Section 501(a) of the Code for purposes of holding the assets of
the Adient U.S. Pension Plans, and Johnson Controls shall have caused the
Johnson Controls, Inc. Master Pension Trust to transfer the assets and
liabilities of such plans (in cash or in kind as the parties agree) to such
newly established trust.

 

Section 5.03.                          Adient U.S. Savings Plan.

 

(a)                                 Establishment of Adient U.S. Savings Plan. 
Before the Effective Time, Adient shall establish the Adient U.S. Savings Plan,
and the Adient U.S. Savings Plan Trust.  Before the Effective Time, Adient shall
provide Johnson Controls with (i) a copy of the Adient U.S. Savings Plan and
Adient U.S. Savings Plan Trust; (ii) a copy of certified resolutions of the
Adient Board (or its authorized committee or other delegate) evidencing adoption
of the Adient U.S. Savings Plan and the Adient U.S. Savings Plan Trust and the
assumption by the Adient U.S. Savings Plan of the Liabilities described in
Section 5.03(b); and (iii) an opinion of counsel, which counsel and opinion are
reasonably satisfactory to Johnson Controls, with respect to the qualified

 

25

--------------------------------------------------------------------------------


 

status of the Adient U.S. Savings Plan under Section 401(a) of the Code and the
tax-exempt status of the Adient U.S. Savings Plan Trust under Section 501(a) of
the Code.

 

(b)                                 Transfer of Account Balances.  No later than
the Effective Time, Johnson Controls shall cause the trustee of the Johnson
Controls U.S. Savings Plan to transfer from Johnson Controls U.S. Savings Plan
Trust to the Adient U.S. Savings Plan Trust the account balances of the Adient
Group Employees under the Johnson Controls U.S. Savings Plan, determined as of
the date of the transfer.  Such transfers shall be made in kind, including
promissory notes evidencing the transfer of outstanding loans, and, with respect
to unitized investments in the stock fund for Johnson Controls Shares (the
“Johnson Controls Share Fund”), Johnson Controls Shares.  Any Asset and
Liability transfers pursuant to this Section 5.03(b) shall comply in all
respects with Sections 414(l) and 411(d)(6) of the Code.

 

(c)                                  Employer Contributions.  Effective as of
the establishment of the Adient U.S. Savings Plan, Adient shall assume all
Liabilities with respect to any matching contributions and retirement income
contributions to be made to the Adient U.S. Savings Plan in respect of the
2016 calendar year, and the Johnson Controls Group shall be relieved of all such
Liabilities.  Adient shall be responsible for making any such matching
contributions and retirement income contributions to the Adient U.S. Savings
Plan following the end of the 2016 calendar year.

 

(d)                                 Adient Share Fund in Adient U.S. Savings
Plan.  The Adient U.S. Savings Plan will provide, effective as of the Effective
Time:  (i) for the establishment of a share fund for Adient Shares (the “Adient
Share Fund”); (ii) that such Adient Share Fund shall receive a transfer of and
hold all Adient Shares distributed in connection with the Distribution in
respect of Johnson Controls Shares held in the Adient U.S. Savings Plan
accounts; and (iii) that, following the Effective Time, contributions made by or
on behalf of such participants shall be allocated to the Adient Share Fund, if
so directed in accordance with the terms of the Adient U.S. Savings Plan.

 

(e)                                  Johnson Controls Share Fund in Adient U.S.
Savings Plan.  Participants in the Adient U.S. Savings Plan shall be prohibited
from increasing their holdings in the Johnson Controls Share Fund under the
Adient U.S. Savings Plan and may elect to liquidate their holdings in the
Johnson Controls Share Fund and invest those monies in any other investment fund
offered under the Adient U.S. Savings Plan, all in accordance with the terms of
the Adient U.S. Savings Plan.

 

(f)                                   Adient Share Fund in Johnson Controls U.S.
Savings Plan.  Adient Shares distributed in connection with the Distribution in
respect of Johnson Controls Shares held in Johnson Controls U.S. Savings Plan
accounts of Johnson Controls Group Employees or Former Employees who participate
in the Johnson Controls U.S. Savings Plan shall be deposited in an Adient Share
Fund under the Johnson Controls U.S. Savings Plan, and such participants in the
Johnson Controls U.S. Savings Plan shall be prohibited from increasing their
holdings in such Adient Share Fund under the Johnson Controls U.S. Savings Plan
and may elect to liquidate their holdings in such Adient Share Fund and invest
those monies in any other investment fund offered under the Johnson Controls
U.S. Savings Plan, all in accordance with the terms of the Johnson Controls U.S.
Savings Plan.

 

26

--------------------------------------------------------------------------------


 

(g)                                  Adient U.S. Savings Plan Provisions.  The
Adient U.S. Savings Plan shall provide that:

 

(i)                                     Adient Group Employees shall (A) be
eligible to participate in the Adient U.S. Savings Plan as of the Effective Time
(or, if earlier, the date on which the Adient U.S. Savings Plan is established)
to the extent that they were eligible to participate in the Johnson Controls
U.S. Savings Plan as of immediately prior to the Effective Time (or, if earlier,
the date on which the Adient U.S. Savings Plan is established), and (B) receive
credit for all service credited for that purpose under the Johnson Controls U.S.
Savings Plan as of immediately prior to the Distribution as if that service had
been rendered to Adient; and

 

(ii)                                  the account balance of each Adient Group
Employee under the Johnson Controls U.S. Savings Plan as of the date of the
transfer of Assets from the Johnson Controls U.S. Savings Plan (including any
outstanding promissory notes) shall be credited to such individual’s account
balance under the Adient U.S. Savings Plan.

 

(h)                                 Determination Letter Request.  If permitted
by the IRS, Adient shall submit an application to the IRS as soon as practicable
after the Effective Time (but no later than the last day of the applicable
remedial amendment period as defined in applicable Code provisions) requesting a
determination letter regarding the qualified status of the Adient U.S. Savings
Plan under Sections 401(a) and 401(k) of the Code and the tax-exempt status of
its related trust under Section 501(a) of the Code and shall make any amendments
reasonably requested by the IRS to receive such a favorable determination
letter.

 

(i)                                     Johnson Controls U.S. Savings Plan After
Effective Time.  From and after the Effective Time, (i) the Johnson Controls
U.S. Savings Plan shall continue to be responsible for Liabilities in respect of
Johnson Controls Group Employees and Former Employees with accounts under such
plans, and (ii) no Adient Group Employees shall accrue any benefits under the
Johnson Controls U.S. Savings Plan.  Without limiting the generality of the
foregoing, Adient Group Employees shall cease to be participants in the Johnson
Controls U.S. Savings Plan effective as of the Effective Time (or, if earlier,
the date on which the Adient U.S. Savings Plan is established).

 

(j)                                    Plan Fiduciaries.  For all periods after
the Effective Time, the Parties agree that the applicable fiduciaries of each of
the Johnson Controls U.S. Savings Plan and the Adient U.S. Savings Plan,
respectively, shall have the authority with respect to the Johnson Controls U.S.
Savings Plan and the Adient U.S. Savings Plan, respectively, to determine the
investment alternatives, the terms and conditions with respect to those
investment alternatives, and such other matters as are within the scope of their
duties under ERISA and the terms of the applicable plan documents.

 

(k)                                 No Loss of Unvested Benefits; No
Distributions.  The transfer of any Adient Group Employee’s employment to the
Adient Group shall not result in loss of that Adient Group Employee’s unvested
benefits (if any) under the Johnson Controls U.S. Savings Plan, which benefit
Liability will be assumed under the Adient U.S. Savings Plan as provided
herein.  No Adient Group Employee shall be entitled to a distribution of his or
her benefit under the Johnson Controls U.S. Savings Plan or Adient U.S. Savings
Plan as a result of such transfer of employment.

 

27

--------------------------------------------------------------------------------


 

Section 5.04.                          AE Savings Plan.

 

(a)                                 Retention of Plan.  As of the Effective
Time, the Adient Group shall retain (or assume to the extent necessary)
sponsorship of the AE Savings Plan, and, from and after the Effective Time, all
Assets and Liabilities thereunder shall be the Assets and Liabilities of the
Adient Group.  No later than the Effective Time, the Adient Group shall have
established a trust (which may include the Adient U.S. Savings Plan Trust) that
is intended to be exempt under Section 501(a) of the Code for purposes of
holding the assets of the AE Savings Plan, and Johnson Controls shall cause the
trustee of the Johnson Controls U.S. Savings Plan Trust to transfer the account
balances of the participants under the AE Savings Plan, determined as of the
date of the transfer, to such newly established trust.

 

(b)                                 Employer Contribution.  Effective as of the
Effective Time, Adient shall assume all Liabilities with respect to any matching
contributions and retirement income contributions to be made to the AE Savings
Plan in respect of the 2016 calendar year, and the Johnson Controls Group shall
be relieved of all such Liabilities.  Adient shall be responsible for making any
such matching contributions and retirement income contributions to the AE
Savings Plan following the end of the 2016 calendar year.

 

(c)                                  Adient Share Fund in AE Savings Plan.  The
AE Savings Plan will provide, effective as of the Effective Time:  (i) for the
establishment of an Adient Share Fund; (ii) that such Adient Share Fund shall
receive a transfer of and hold all Adient Shares distributed in connection with
the Distribution in respect of Johnson Controls Shares held in the AE Savings
Plan accounts; and (iii) that, following the Effective Time, contributions made
by or on behalf of such participants shall be allocated to the Adient Share
Fund, if so directed in accordance with the terms of the AE Savings Plan.

 

(d)                                 Johnson Controls Share Fund in AE Savings
Plan.  Participants in the AE Savings Plan shall be prohibited from increasing
their holdings in the Johnson Controls Share Fund under the AE Savings Plan and
may elect to liquidate their holdings in the Johnson Controls Share Fund and
invest those monies in any other investment fund offered under the AE Savings
Plan, all in accordance with the terms of the AE Savings Plan, as applicable.

 

Section 5.05.                          Pension Plan Supplemental Benefits under
the Johnson Controls Retirement Restoration Plan.  As of the Effective Time, the
Johnson Controls Group shall retain sponsorship of the Johnson Controls
Retirement Restoration Plan, and, except as otherwise provided in Section 5.06,
from and after the Effective Time, all Assets and Liabilities thereunder shall
be the Assets and Liabilities of the Johnson Controls Group.

 

Section 5.06.                          Savings Supplemental Accounts under the
Adient Retirement Restoration Plan.

 

(a)                                 Establishment of the Adient Retirement
Restoration Plan.  Before the Effective Time, Adient shall establish the Adient
Retirement Restoration Plan.

 

(b)                                 Assumption of Liabilities from Johnson
Controls.  As of the Effective Time, Adient shall, and shall cause the Adient
Retirement Restoration Plan to, assume all Liabilities under the Johnson
Controls Retirement Restoration Plan with respect to the Savings Supplemental

 

28

--------------------------------------------------------------------------------


 

Accounts (as defined in the Johnson Controls Retirement Restoration Plan) of
Adient Group Employees that relate to deferrals following the closing of the
Merger, determined as of immediately prior to the Effective Time, and the
Johnson Controls Group and the Johnson Controls Retirement Restoration Plan
shall be relieved of all Liabilities for those Savings Supplemental Accounts. 
Johnson Controls shall retain all Liabilities under the Johnson Controls
Retirement Restoration Plan for the Savings Supplemental Accounts of Johnson
Controls Group Employees and Former Employees and for Liabilities under the
Johnson Controls Retirement Restoration Plan for Savings Supplemental Accounts
of Adient Group Employees that relate to deferrals prior to or as of the closing
of the Merger.  From and after the Effective Time, Adient Group Employees shall
cease to have Savings Supplemental Accounts in the Johnson Controls Retirement
Restoration Plan.  The deferral elections in effect for the Adient Group
Employees under the Johnson Controls Retirement Restoration Plan as of the
Effective Time shall continue to apply under the Adient Retirement Restoration
Plan immediately after the Effective Time without interruption through
December 31, 2016.

 

Section 5.07.                          Adient Executive Deferred Compensation
Plan.

 

(a)                                 Establishment of the Adient Executive
Deferred Compensation Plan.  Before the Effective Time, Adient shall establish
the Adient Executive Deferred Compensation Plan.

 

(b)                                 Assumption of Liabilities from Johnson
Controls.  As of the Effective Time, Adient shall, and shall cause the Adient
Executive Deferred Compensation Plan to, assume all Liabilities under the
Johnson Controls Executive Deferred Compensation Plan of Adient Group Employees
that relate to deferrals following the closing of the Merger, determined as of
the Effective Time, and the Johnson Controls Group and the Johnson Controls
Executive Deferred Compensation Plan shall be relieved of all such Liabilities. 
Johnson Controls shall retain all Liabilities under the Johnson Controls
Executive Deferred Compensation Plan for Johnson Controls Group Employees and
Former Employees and all Liabilities under the Johnson Controls Executive
Deferred Compensation Plan for Adient Group Employees that relate to deferrals
prior to or as of the closing of the Merger.  From and after the Effective Time,
Adient Group Employees shall cease to participate in the Johnson Controls
Executive Deferred Compensation Plan.  The deferral elections in effect for the
Adient Group Employees under the Johnson Controls Executive Deferred
Compensation Plan as of the Effective Time shall continue to apply under the
Adient Executive Deferred Compensation Plan immediately after the Effective Time
without interruption through December 31, 2016.

 

Section 5.08.                          Johnson Controls Director Deferred
Compensation Plan.  Johnson Controls shall retain all Liabilities under the
Johnson Controls Director Deferred Compensation Plan.  From and after the
Effective Time, Transferred Directors shall cease to participate in the Johnson
Controls Director Deferred Compensation Plan.

 

Section 5.09.                          Nonqualified Plan Participation;
Distributions.  The Parties acknowledge that none of the transactions
contemplated by this Agreement, the Separation and Distribution Agreement, or
any other Ancillary Agreement will trigger a payment or distribution of
compensation under any of the Johnson Controls Nonqualified Plans or Adient
Nonqualified Plans for any participant and, consequently, that the payment or
distribution of any compensation

 

29

--------------------------------------------------------------------------------


 

to which such participant is entitled under any of the Johnson Controls
Nonqualified Plans or Adient Nonqualified Plans will occur upon such
participant’s separation from service from the Adient Group or at such other
time as provided in the applicable Adient Nonqualified Plan or participant’s
deferral election.

 

Section 5.10.                          Joint Venture Retirement Plans.

 

(a)                                 Assumption of Plans.  Effective as of the
Effective Time, Adient shall assume responsibility for plan administration of
the retirement plans sponsored or maintained by certain joint ventures primarily
related to the Adient Business as set forth in Schedule 5.10 hereto.

 

(b)                                 Adient Share Fund in Adient Joint Venture
Savings Plans.  Prior to the Effective Time, each Adient Joint Venture Savings
Plan shall be amended to provide, effective as of the Effective Time:  (i) for
the establishment of an Adient Share Fund; (ii) that such Adient Share Fund
shall receive a transfer of and hold all Adient Shares distributed in connection
with the Distribution in respect of Johnson Controls Shares held in the Adient
Joint Venture Savings Plan accounts; and (iii) that, following the Effective
Time, contributions made by or on behalf of such participants shall be allocated
to the Adient Share Fund, if so directed in accordance with the terms of the
applicable Adient Joint Venture Savings Plan.

 

(c)                                  Johnson Controls Share Fund in Adient Joint
Venture Savings Plans.  Participants in the Adient Joint Venture Savings Plans
shall be prohibited from increasing their holdings in the Johnson Controls Share
Fund under the Adient Joint Venture Savings Plans and may elect to liquidate
their holdings in the Johnson Controls Share Fund and invest those monies in any
other investment fund offered under the applicable Adient Joint Venture Savings
Plan, all in accordance with the terms of the applicable Adient Joint Venture
Savings Plan.

 

ARTICLE VI
GLOBAL AND U.S. WELFARE BENEFIT PLANS

 

Section 6.01.                          U.S. Welfare Plans.

 

(a)                                 Establishment of Adient U.S. Welfare Plans. 
Before the Effective Time, Adient shall, or shall cause the applicable member of
the Adient Group to, establish the Adient U.S. Welfare Plans.  Except as
specifically provided herein, it is anticipated that Adient Group Employees who
are U.S. Employees shall cease active participation in the Johnson Controls U.S.
Welfare Plans as of the Effective Time (or, if earlier, the date on which the
Adient U.S. Welfare Plans are established) and commence such participation in
the Adient U.S. Welfare Plans on the Distribution Date (or, if earlier, the date
on which the Adient U.S. Welfare Plans are established).

 

(b)                                 Waiver of Conditions; Benefit Maximums. 
Adient shall use commercially reasonable efforts to cause the Adient U.S.
Welfare Plans and any Welfare Plans that provide leave benefits, as applicable,
to:

 

(i)                                     with respect to initial enrollment as of
the Effective Time (or, if earlier, the date on which the applicable Welfare
Plan is established), waive (A) all limitations as to preexisting conditions,
exclusions, and service conditions with respect to participation and coverage
requirements applicable to any Adient Group Employee or Former Adient Group

 

30

--------------------------------------------------------------------------------


 

Employee who are U.S. Employees, or any covered dependents thereof, other than
limitations that were in effect with respect to such Adient Group Employee,
Former Adient Group Employee, or covered dependent under the applicable Johnson
Controls U.S. Welfare Plan as of immediately prior to the Effective Time (or, if
earlier, the date on which the applicable Welfare Plan is established), and
(B) any waiting period limitation or evidence of insurability requirement
applicable to such Adient Group Employee, Former Adient Group Employee, or any
covered dependents thereof, other than limitations or requirements that were in
effect with respect to such Adient Group Employee, Former Adient Group Employee,
or covered dependent under the applicable Johnson Controls U.S. Welfare Plans as
of immediately prior to the Effective Time (or, if earlier, the date on which
the applicable Welfare Plan is established); and

 

(ii)                                  take into account (A) with respect to
aggregate annual, lifetime, or similar maximum benefits available under the
Adient U.S. Welfare Plans, such Adient Group Employee’s, Former Adient Group
Employee’s, or any covered dependents’ prior claim experience under the Johnson
Controls U.S. Welfare Plans and any Benefit Plan that provides leave benefits;
and (B) any eligible expenses incurred by such Adient Group Employee or Former
Adient Group Employee and his or her covered dependents during the portion of
the plan year of the applicable Johnson Controls U.S. Welfare Plan ending as of
the Effective Time (or, if earlier, the date on which the applicable Welfare
Plan is established) to be taken into account under such Adient U.S. Welfare
Plan for purposes of satisfying all deductible, coinsurance, and maximum
out-of-pocket requirements applicable to such Adient Group Employee or Former
Adient Group Employee and his or her covered dependents for the applicable plan
year to the same extent as such expenses were taken into account by Johnson
Controls for similar purposes prior to the Effective Time (or, if earlier, the
date on which the applicable Welfare Plan is established) as if such amounts had
been paid in accordance with such Adient U.S. Welfare Plan.

 

(c)                                  Health Savings Accounts.  Without limiting
Section 6.01(a), before the Effective Time, Adient shall, or shall cause a
member of the Adient Group to, establish an Adient U.S. Welfare Plan that will
provide health savings account benefits to Adient Group Employees who are U.S.
Employees on and after the Effective Time (or, if earlier, the date on which the
applicable Welfare Plan is established) (a “Adient HSA”).  It is the intention
of the Parties that all activity under such an Adient Group Employee’s health
savings account under a Johnson Controls Welfare Plan (a “Johnson Controls HSA”)
for the year in which the Effective Time occurs be treated instead as activity
under the corresponding account under the Adient HSA, such that (i) any period
of participation by such Adient Group Employee in a Johnson Controls HSA during
the year in which the Effective Time occurs will be deemed a period when such
Adient Group Employee participated in the corresponding Adient HSA; (ii) all
expenses incurred during such period will be deemed incurred while such Adient
Group Employee’s coverage was in effect under the corresponding Adient HSA; and
(iii) all elections and reimbursements made with respect to such period under
the Johnson Controls HSA will be deemed to have been made with respect to the
corresponding Adient HSA.

 

(d)                                 Flexible Spending Accounts.  The Parties
shall use commercially reasonable efforts to ensure that any health or dependent
care flexible spending accounts of Adient Group Employees who are U.S. Employees
(whether positive or negative) (the “Transferred FSA Balances”) under Johnson
Controls U.S. Welfare Plans that are health or dependent care flexible spending
account plans are transferred, as soon as practicable after the Effective Time
(or, if

 

31

--------------------------------------------------------------------------------


 

earlier, the date on which the corresponding Adient U.S. Welfare Plans are
established), from the Johnson Controls U.S. Welfare Plans to the corresponding
Adient U.S. Welfare Plans.  Such Adient U.S. Welfare Plans shall assume
responsibility as of the Effective Time (or, if earlier, the date on which such
Adient U.S. Welfare Plans are established) for all outstanding health or
dependent care claims under the corresponding Johnson Controls U.S. Welfare
Plans of each such Adient Group Employee for the year in which the Effective
Time occurs and shall assume and agree to perform the obligations of the
corresponding Johnson Controls U.S. Welfare Plans from and after the Effective
Time.  As soon as practicable after the Effective Time (calculated as of the
Effective Time), and in any event within 30 days after the amount of the
Transferred FSA Balances is determined or such later date as mutually agreed
upon by the Parties, Adient shall pay Johnson Controls the net aggregate amount
of the Transferred FSA Balances (calculated as of the Effective Time), if such
amount is positive, and Johnson Controls shall pay Adient the net aggregate
amount of the Transferred FSA Balances (calculated as of the Effective Time), if
such amount is negative.

 

(e)                                  Allocation of Welfare Assets and
Liabilities.  Effective as of the Effective Time, except as otherwise
specifically provided herein, the Johnson Controls Group shall retain all
Liabilities relating to Incurred Claims under the Johnson Controls U.S. Welfare
Plans, and shall also retain Assets (including, without limitation, Medicare
reimbursements, pharmaceutical rebates, and similar items) associated with such
Incurred Claims.  The Adient Group shall be responsible for all Liabilities
relating to Incurred Claims under any Adient U.S. Welfare Plan and shall also
retain Assets (including, without limitation, Medicare reimbursements,
pharmaceutical rebates, and similar items) associated with such Incurred Claims.

 

(f)                                   Determination of Adient Group Employees. 
For purposes of this Section 6.01, it is contemplated that some or all of the
Adient U.S. Welfare Plans or Benefit Plans providing leave benefits may be
established prior to the Effective Time.  In such event, all references to
“Adient Group Employees” in this Section 6.01 shall mean and refer to
individuals employed by a member of the Adient Group as of immediately prior to
the date of establishment of such plan.

 

Section 6.02.                          Adient U.S. Retiree Medical Plan.

 

(a)                                 Establishment of the Adient U.S. Retiree
Medical Plan.  Before the Effective Time, Adient shall establish the Adient U.S.
Retiree Medical Plan and the Adient U.S. VEBA.

 

(b)                                 Assumption of Liabilities from Johnson
Controls.  As of the Effective Time (or, if earlier, the date on which the
Adient U.S. Retiree Medical Plan is established), Adient shall, and shall cause
the Adient U.S. Retiree Medical Plan to, assume all retiree medical Liabilities
under the Johnson Controls Retiree Welfare Plan of the non-union Adient Group
Employees and non-union Former Adient Group Employees, determined as of
immediately prior to the Effective Time (or, if earlier, the date on which the
Adient U.S. Retiree Medical Plan is established), and the Johnson Controls Group
and the Johnson Controls Retiree Welfare Plan shall be relieved of all such
Liabilities.  In connection therewith, no later than the Effective Time, Johnson
Controls shall cause the Johnson Controls U.S. VEBA to transfer to the Adient
U.S. VEBA an amount of assets (in cash and/or in kind as the Parties agree)
equal in value to the amount reasonably determined by

 

32

--------------------------------------------------------------------------------


 

the actuary of the Johnson Controls U.S. VEBA to be the value of the assets of
the Johnson Controls U.S. VEBA attributable to non-union Adient Group Employees
and non-union Former Adient Group Employees, determined as of the date of such
transfer.  Johnson Controls shall retain all Liabilities under the Johnson
Controls Retiree Welfare Plan for Johnson Controls Group Employees and Former
Johnson Controls Group Employees.  From and after the Effective Time (or, if
earlier, the date on which the Adient U.S. Retiree Medical Plan is established),
Adient Group Employees and Former Adient Group Employees shall cease to
participate in the Johnson Controls Retiree Welfare Plan.  Adient shall file the
Adient U.S. VEBA with the IRS for a determination of its tax-exempt status as
soon as practicable after the Adient U.S. VEBA is established and shall provide
a copy of such determination to Johnson Controls upon the request of Johnson
Controls.

 

Section 6.03.                          COBRA.  The Johnson Controls Group shall
continue to be responsible for complying with, and providing coverage pursuant
to, the health care continuation requirements of COBRA and the corresponding
provisions of the Johnson Controls U.S. Welfare Plans with respect to any
Johnson Controls Group Employee and any Former Johnson Controls Group Employee
who is a U.S. Employee (and his or her covered dependents) who incur a
qualifying event under COBRA before, as of, or after the Effective Time. 
Effective as of the Effective Time (or, if earlier, the date on which the Adient
U.S. Retiree Medical Plan is established), the Adient Group shall assume
responsibility for complying with, and providing coverage pursuant to, the
health care continuation requirements of COBRA, the certificate of creditable
coverage requirements of HIPAA, and the corresponding provisions of the Adient
U.S. Welfare Plans with respect to any Adient Group Employee or Former Adient
Group Employee who is a U.S. Employee (and his or her covered dependents) who
incurs a qualifying event or loss of coverage under the Johnson Controls U.S.
Welfare Plans and/or the Adient U.S. Welfare Plans before, as of, or after the
Effective Time.  The Parties agree that the consummation of the transactions
contemplated by the Separation and Distribution Agreement shall not constitute a
COBRA qualifying event for any purpose of COBRA.

 

Section 6.04.                          Vacation, Holidays and Leaves of
Absence.  Effective as of no later than the Effective Time, the Adient Group
shall assume all Liabilities of the Johnson Controls Group with respect to
vacation, holiday, annual leave, or other leave of absence, and required
payments related thereto, for each Adient Group Employee who is a U.S.
Employee.  The Johnson Controls Group shall retain all Liabilities with respect
to vacation, holiday, annual leave or other leave of absence, and required
payments related thereto, for each Johnson Controls Group Employee who is a U.S.
Employee.

 

Section 6.05.                          Severance and Unemployment Compensation. 
Except as otherwise provided in Section 3.01(c), effective as of the Effective
Time, the Adient Group shall assume any and all Liabilities to, or relating to,
Adient Group Employees and Former Adient Group Employees in respect of severance
and unemployment compensation, regardless of whether the event giving rise to
the Liability occurred before, at, or after the Effective Time.  The Johnson
Controls Group shall be responsible for any and all Liabilities to, or relating
to, Johnson Controls Group Employees and Former Johnson Controls Group Employees
in respect of severance and unemployment compensation, regardless of whether the
event giving rise to the Liability occurred before, at or after the Effective
Time.

 

33

--------------------------------------------------------------------------------


 

Section 6.06.                          Workers’ Compensation.  With respect to
claims for workers’ compensation in the U.S., (a) the Adient Group shall be
responsible for claims in respect of Adient Group Employees and Former Adient
Group Employees, whether occurring before, at, or after the Effective Time, and
(b) the Johnson Controls Group shall be responsible for all claims in respect of
Johnson Controls Group Employees and Former Johnson Controls Group Employees,
whether occurring before, at, or after the Effective Time.  The treatment of
workers’ compensation claims by Adient with respect to Johnson Controls
insurance policies shall be governed by Section 5.1 of the Separation and
Distribution Agreement.

 

Section 6.07.                          Insurance Contracts.  To the extent that
any Johnson Controls Welfare Plan is funded through the purchase of an insurance
contract or is subject to any stop-loss contract, the Parties shall cooperate
and use their commercially reasonable efforts to replicate such insurance
contracts for Adient (except to the extent that changes are required under
applicable state insurance Laws or filings by the respective insurers) and to
maintain any pricing discounts or other preferential terms for both Johnson
Controls and Adient for a reasonable term.  Neither Party shall be liable for
failure to obtain such insurance contracts, pricing discounts, or other
preferential terms for the other Party.  Each Party shall be responsible for any
additional premiums, charges, or administrative fees that such Party may incur
pursuant to this Section 6.07.

 

Section 6.08.                          Third-Party Vendors.  Except as provided
below, to the extent that any Johnson Controls Welfare Plan is administered by a
third-party vendor, the Parties shall cooperate and use their commercially
reasonable efforts to replicate any contract with such third-party vendor for
Adient and to maintain any pricing discounts or other preferential terms for
both Johnson Controls and Adient for a reasonable term.  Neither Party shall be
liable for failure to obtain such pricing discounts or other preferential terms
for the other Party.  Each Party shall be responsible for any additional
premiums, charges, or administrative fees that such Party may incur pursuant to
this Section 6.08.

 

Section 6.09.                          Joint Venture Welfare Plans.  Effective
as of the Effective Time, Adient shall assume responsibility for plan
administration of the employee benefit plans sponsored or maintained by certain
joint ventures primarily related to the Adient Business as set forth in Schedule
6.09 hereto.

 

ARTICLE VII
NON-U.S. EMPLOYEES AND BENEFIT PLANS

 

Section 7.01.                          Non-U.S. Employees.  Unless otherwise
agreed by the Parties, Adient Group Employees and Former Adient Group Employees
who are Non-U.S. Employees or who otherwise are subject to non-U.S. Law and
their related benefits and Liabilities shall be treated in the same manner as
the Adient Group Employees and Former Adient Group Employees, respectively, who
are U.S. Employees and who are not subject to non-U.S. Law.  Notwithstanding
anything to the contrary in this Agreement, all actions taken with respect to
Non-U.S. Employees or U.S. Employees working in non-U.S. jurisdictions shall be
subject to and accomplished in accordance with applicable Law and the custom of
the applicable jurisdictions.

 

34

--------------------------------------------------------------------------------


 

Section 7.02.                          Adient Non-U.S. Pension Plans.

 

(a)                                 Generally.  As of the Effective Time, the
Adient Group shall retain (or establish or assume to the extent necessary)
sponsorship of the Adient Non-U.S. Pension Plans, and, from and after the
Effective Time, all Assets and Liabilities thereunder shall be the Assets and
Liabilities of the Adient Group.

 

(b)                                 Retained Adient German Pension Plans.  The
Parties acknowledge and agree that the Johnson Controls Group will, by operation
of Law, retain certain Liabilities under the Retained Adient German Pension
Plans that would otherwise have been assumed by the Adient Group in connection
with the Separation and Distribution (the “Retained Adient German Pension Plan
Liabilities”).  Following the Effective Time, Johnson Controls and Adient shall
take, and cause their respective Affiliates to take, all actions and measures
and make all declarations necessary to split-off (abspalten), within the meaning
of sections 123 et seq. of the German Transformation Act, to such members of the
Adient Group incorporated under German law as designated by Adient (i) the
Retained Adient German Pension Plan Liabilities and (ii) the Assets in respect
of such Retained Adient German Pension Plan Liabilities, with effect as of
October 1, 2016, based upon carve-out documentation to be agreed between the
Parties in good faith (the “Adient German Pension Plan Carve-Out”).  Adient
shall defend, indemnify, and hold harmless the Johnson Controls Group against
any and all claims and Liabilities in connection with the Retained Adient German
Pension Plan Liabilities, including all payments made by any of member of the
Johnson Controls Group to settle claims in relation to Retained Adient German
Pension Plan Liabilities for which it is liable pursuant to section 133 para 3
sentence 2 of the German Transformation Act.

 

Section 7.03.                          Adient Non-U.S. Welfare Plans.  As of the
Effective Time, the Adient Group shall retain (or establish or assume to the
extent necessary) sponsorship of the Adient Non-U.S. Welfare Plans, and, from
and after the Effective Time, all Assets and Liabilities thereunder shall be the
Assets and Liabilities of the Adient Group.

 

Section 7.04.                          Johnson Controls Non-U.S. Pension Plan. 
As of the Effective Time, the Johnson Controls Group shall retain (or establish
or assume to the extent necessary) sponsorship of the Johnson Controls Non-U.S.
Pension Plan, and, from and after the Effective Time, all Assets and Liabilities
thereunder shall be the Assets and Liabilities of the Johnson Controls Group.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01.                          Employee Records.

 

(a)                                 Sharing of Information.  Subject to any
limitations imposed by applicable Law, Johnson Controls and Adient (acting
directly or through members of the Johnson Controls Group or the Adient Group,
respectively) shall provide to the other Party and their respective authorized
agents and vendors all information necessary for the Parties to perform their
respective duties under this Agreement.

 

(b)                                 Transfer of Personnel Records and
Authorization.  Subject to any limitation imposed by applicable Law and to the
extent that it has not done so before the Effective Time, each

 

35

--------------------------------------------------------------------------------


 

Party shall transfer to the other Party any and all employment records set forth
on Schedule 8.01(b) hereto.  Such transfer of records generally shall occur as
soon as administratively practicable at or after the Effective Time.  Each Party
will permit the other Party reasonable access to Employee records to the extent
reasonably necessary for such accessing Party to carry out its obligations
hereunder.

 

(c)                                  Access to Records.  To the extent not
inconsistent with this Agreement, the Separation and Distribution Agreement, or
any applicable privacy protection Laws or regulations, reasonable access to
Employee-related records after the Effective Time will be provided to members of
the Johnson Controls Group and members of the Adient Group pursuant to the terms
and conditions of Article VI of the Separation and Distribution Agreement.

 

(d)                                 Maintenance of Records.  With respect to
retaining, destroying, transferring, sharing, copying, and permitting access to
all Employee-related information, Johnson Controls and Adient shall comply with
all applicable Laws, regulations, and internal policies, and shall indemnify and
hold harmless each other from and against any and all Liability, claims,
actions, and damages that arise from a failure (by the indemnifying Party or its
Subsidiaries or their respective agents) to so comply with all applicable Laws,
regulations, and internal policies applicable to such information.  At least ten
business days prior to destroying any Employee-related information, the Party
seeking to destroy such information shall give written notice to the other
Party, which notice shall specify in reasonable detail the information to be
destroyed, and, if elected by the Party to whom such notice was delivered within
10 business days following receipt of such notice, the Party delivering such
notice shall transfer such information to such other Party.

 

(e)                                  Cooperation.  Each Party shall use
commercially reasonable efforts to cooperate and work together to unify,
consolidate, and share (to the extent permissible under applicable privacy/data
protection laws) all relevant documents, resolutions, government filings, data,
payroll, employment, and benefit plan information on regular timetables and
cooperate as needed with respect to (i) any litigation with respect to any
employee benefit plan, policy, or arrangement contemplated by this Agreement,
(ii) efforts to seek a determination letter, private letter ruling, or advisory
opinion from the IRS, U.S. Department of Labor, or ruling from any other
Governmental Authority on behalf of any employee benefit plan, policy, or
arrangement contemplated by this Agreement, and (iii) any filings that are
required to be made or supplemented to the IRS, U.S. Pension Benefit Guaranty
Corporation, U.S. Department of Labor, or any other Governmental Authority;
provided, however, that requests for cooperation must be reasonable and not
interfere with daily business operations.

 

(f)                                   Confidentiality.  Notwithstanding anything
to the contrary in this Agreement, all confidential records and data relating to
Employees to be shared or transferred pursuant to this Agreement shall be
subject to Section 6.9 of the Separation and Distribution Agreement and the
requirements of applicable Law.

 

(g)                                  Compensation for Providing Information. 
The Party requesting information under this Section 8.01 agrees to reimburse the
other Party for the reasonable costs, if any, of gathering, copying,
transporting, and otherwise complying with the request with respect to such
information (including any reasonable costs and expenses incurred in any review
of

 

36

--------------------------------------------------------------------------------


 

information for purposes of protecting the Privileged Information of the
providing Party or in connection with the restoration of backup media for
purposes of providing the requested information).

 

Section 8.02.                          Preservation of Rights to Amend.  The
rights of each member of the Johnson Controls Group and each member of the
Adient Group to amend, waive, or terminate any plan, arrangement, agreement,
program, or policy referred to herein shall not be limited in any way by this
Agreement.

 

Section 8.03.                          Fiduciary Matters.  Johnson Controls and
Adient each acknowledge that actions required to be taken pursuant to this
Agreement may be subject to fiduciary duties or standards of conduct under ERISA
or other applicable Law, and no Party shall be deemed to be in violation of this
Agreement if it fails to comply with any provisions hereof based upon its good
faith determination (as supported by advice from counsel experienced in such
matters) that to do so would violate such a fiduciary duty or standard.  Each
Party shall be responsible for taking such actions as are deemed necessary and
appropriate to comply with its own fiduciary responsibilities and shall fully
release and indemnify the other Party for any Liabilities caused by the failure
to satisfy any such responsibility.

 

Section 8.04.                          Further Assurances.  Each Party hereto
shall take, or cause to be taken, any and all reasonable actions, including the
execution, acknowledgment, filing, and delivery of any and all documents and
instruments that any other Party hereto may reasonably request in order to
effect the intent and purpose of this Agreement and the transactions
contemplated hereby.

 

Section 8.05.                          Counterparts; Entire Agreement; Corporate
Power.

 

(a)                                 This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Party.

 

(b)                                 This Agreement, the Separation and
Distribution Agreement, and the Ancillary Agreements and the Exhibits,
Schedules, and Appendices hereto and thereto contain the entire agreement among
the Parties with respect to the subject matter hereof, supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings among the Parties other than those set forth or referred to
herein or therein.  Johnson Controls represents on behalf of itself and each
other member of the Johnson Controls Group, and Adient represents on behalf of
itself and each other member of the Adient Group, as follows:

 

(i)                                     each such Person has the requisite
corporate or other power and authority and has taken all corporate or other
action necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby; and

 

(ii)                                  this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
in accordance with the terms hereof.

 

37

--------------------------------------------------------------------------------


 

(c)                                  Each Party acknowledges that it and each
other Party is executing this Agreement by facsimile, stamp, or mechanical
signature, and that delivery of an executed counterpart of a signature page to
this Agreement (whether executed by manual, stamp, or mechanical signature) by
facsimile or by email in portable document format (PDF) shall be effective as
delivery of such executed counterpart of this Agreement.  Each Party expressly
adopts and confirms each such facsimile, stamp, or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile,
or by email in portable document format (PDF)) made in its respective name as if
it were a manual signature delivered in person, agrees that it will not assert
that any such signature or delivery is not adequate to bind such Party to the
same extent as if it were signed manually and delivered in person and agrees
that, at the reasonable request of the other Party at any time, it will as
promptly as reasonably practicable cause this Agreement to be manually executed
(any such execution to be as of the date of the initial date thereof) and
delivered in person, by mail, or by courier.

 

Section 8.06.                          Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial.  This Agreement (and any claims or disputes arising out of
or related hereto or to the transactions contemplated hereby or to the
inducement of any party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of New York irrespective of the choice of laws principles
of the State of New York (other than Section 5-1401 and Section 5-1402 of the
General Obligations Law of the State of New York) including all matters of
validity, construction, effect, enforceability, performance and remedies.  Each
of Johnson Controls and Adient, on behalf of itself and the members of its
Group, hereby irrevocably (a) agrees that any Dispute shall be subject to the
exclusive jurisdiction of any federal court sitting in the Borough of Manhattan
in The City of New York (or, only if such court lacks subject matter
jurisdiction, in any New York State court sitting in the Borough of Manhattan in
The City of New York), (b) waives any claims of forum non conveniens, and agrees
to submit to the jurisdiction of such courts, as provided in New York General
Obligations Law § 5-1402, (c) agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
in Section 8.09 shall be effective service of process for any litigation brought
against it in any such court or for the taking of any other acts as may be
necessary or appropriate in order to effectuate any judgment of said courts and
(d) UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN CONNECTION
WITH ANY DISPUTE.

 

Section 8.07.                          Assignability.  This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns; provided that neither Party may assign its
rights or delegate its obligations under this Agreement without the express
prior written consent of the other Party hereto.  Notwithstanding the foregoing,
no such consent shall be required for the assignment of a party’s rights and
obligations under this Agreement in whole in connection with a change of control
of a Party so long as the resulting, surviving or transferee Person assumes all
the obligations of the relevant party thereto by operation of Law or pursuant to
an agreement in form and substance reasonably satisfactory to the other Party. 
Nothing herein is intended to, or shall be construed to, prohibit either Party
or any member of its Group from being party to or undertaking a change of
control.

 

38

--------------------------------------------------------------------------------


 

Section 8.08.                          Third-Party Beneficiaries.  Except for
the indemnification rights under this Agreement of any Johnson Controls
Indemnified Party or Adient Indemnified Party in their respective capacities as
such, (a) the provisions of this Agreement are solely for the benefit of the
Parties and are not intended to confer upon any Person except the Parties any
rights or remedies hereunder, and (b) there are no third-party beneficiaries of
this Agreement and neither this Agreement shall provide any third person with
any remedy, claim, Liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.

 

Section 8.09.                          Notices.  All notices, requests, claims,
demands, or other communications under this Agreement shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
acknowledgment of receipt) by delivery in person, by overnight courier service,
or by electronic transmission with receipt confirmed (followed by delivery of an
original via overnight courier service) to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 8.09):

 

If to Johnson Controls, to:

 

Johnson Controls International plc
5757 N. Green Bay Avenue
Milwaukee, Wisconsin 53029
Attn:                                                General Counsel
Email:                                        CO-General.Counsel@jci.com

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:                     Andrew R. Brownstein

David K. Lam

 

If to Adient, to:

 

Adient Limited
833 East Michigan Street, Suite 1100
Milwaukee, Wisconsin 53202
Attn:  General Counsel
Email:                                        CO-General.Counsel@adient.com

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:                     Andrew R. Brownstein

David K. Lam

 

39

--------------------------------------------------------------------------------


 

A Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

Section 8.10.                          Severability.  If any provision of this
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby.  Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

 

Section 8.11.                          Force Majeure.  No Party shall be deemed
in default of this Agreement or, unless otherwise expressly provided therein,
any other Ancillary Agreement for any delay or failure to fulfill any obligation
(other than a payment obligation) hereunder or thereunder so long as and to the
extent to which any delay or failure in the fulfillment of such obligation is
prevented, frustrated, hindered, or delayed as a consequence of circumstances of
Force Majeure.  In the event of any such excused delay, the time for performance
of such obligations (other than a payment obligation) shall be extended for a
period equal to the time lost by reason of the delay.  A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event, (a) provide written notice to the other Party of
the nature and extent of any such Force Majeure condition, and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement and the other Ancillary Agreements, as applicable, as soon
as reasonably practicable.

 

Section 8.12.                          No Set-Off.  Except as otherwise mutually
agreed to in writing by the Parties, neither Party nor any other member of such
Party’s Group shall have any right of set-off or other similar rights with
respect to (a) any amounts received pursuant to this Agreement or any other
Ancillary Agreement or (b) any other amounts claimed to be owed to the other
Party or any member of its Group arising out of this Agreement.

 

Section 8.13.                          Headings.  The article, section, and
paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

Section 8.14.                          Survival of Covenants.  Except as
expressly set forth in this Agreement, the covenants, representations, and
warranties contained in this Agreement, and Liability for the breach of any
obligations contained herein, shall survive the Separation and the Distribution
and shall remain in full force and effect.

 

Section 8.15.                          Waivers of Default.  Waiver by a Party of
any default by the other Party of any provision of this Agreement shall not be
deemed a waiver by the waiving Party of any subsequent or other default, nor
shall it prejudice the rights of the other Party.  No failure or delay by any
Party in exercising any right, power, or privilege under this Agreement shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
prejudice any other or further exercise thereof or the exercise of any other
right, power, or privilege.

 

40

--------------------------------------------------------------------------------


 

Section 8.16.                          Dispute Resolution.  The dispute
resolution procedures set forth in Article VII of the Separation and
Distribution Agreement shall apply to any dispute, controversy or claim arising
out of or relating to this Agreement.

 

Section 8.17.                          Specific Performance.  Subject to
Article VII of the Separation and Distribution Agreement, in the event of any
actual or threatened default in, or breach of, any of the terms, conditions, and
provisions of this Agreement, the Party who is, or is to be, thereby aggrieved
shall have the right to specific performance and injunctive or other equitable
relief in respect of its rights under this Agreement, in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.  The Parties agree that the remedies at law for any breach
or threatened breach, including monetary damages, are inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are waived by each of the Parties.

 

Section 8.18.                          Amendments.  No provisions of this
Agreement shall be deemed waived, amended, supplemented, or modified by a Party,
unless such waiver, amendment, supplement, or modification is in writing and
signed by the authorized representative of the Party against whom it is sought
to enforce such waiver, amendment, supplement, or modification.

 

Section 8.19.                          Mutual Drafting.  This Agreement shall be
deemed to be the joint work product of the Parties and any rule of construction
that a document shall be interpreted or construed against a drafter of such
document shall not be applicable.

 

[Remainder of page intentionally left blank]

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

JOHNSON CONTROLS INTERNATIONAL PLC

 

 

 

 

 

By:

/s/ Brian J. Stief

 

 

Name:

Brian J. Stief

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

ADIENT LIMITED

 

 

 

 

 

By:

/s/ Cathleen A. Ebacher

 

 

Name:

Cathleen A. Ebacher

 

 

Title:

Vice President, General Counsel and
Secretary

 

[Signature Page to Employee Matters Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULES TO

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND BETWEEN

 

JOHNSON CONTROLS INTERNATIONAL PLC

 

AND

 

ADIENT LIMITED

 

DATED AS OF SEPTEMBER 8, 2016

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)
Adient Group Employees and Former Adient Group Employees

 

(i)                                     Adient Group Employees

 

(A)

 

Employee ID

 

Employee ID

1534657

 

1661545

0728583

 

1681509

0728668

 

1683749

0728704

 

1687859

0734629

 

1688255

0769455

 

1690735

0772681

 

1698014

0784681

 

1705913

0785363

 

1714867

0788073

 

1717699

0813822

 

1727969

0818313

 

1731151

1234900

 

1731208

1501081

 

1735927

1502398

 

1760719

1527078

 

1771227

1536285

 

1771608

1553931

 

1778851

1590707

 

1781933

1591169

 

1784863

1591249

 

1790163

1591668

 

1799799

1594895

 

1802531

1603074

 

1817228

1604288

 

1818584

1615529

 

1818669

1616874

 

1845910

1618594

 

1845911

1629112

 

1850667

1635632

 

1855910

3029368

 

0104811

3041477

 

0700305

0000490

 

0703257

0001446

 

0703408

0001674

 

0703671

0002469

 

0703847

0002825

 

0704104

0003153

 

0704123

0004892

 

0704186

0005226

 

0704189

0005318

 

0704190

0005502

 

0704669

0005732

 

0704724

0007517

 

0704755

0008364

 

0704764

0010219

 

0704776

0011063

 

0704777

0011130

 

0704778

0014911

 

0704782

0014936

 

0704784

0015266

 

0704793

0015328

 

0704819

0015440

 

0704821

0015489

 

0704826

0015803

 

0704838

0015805

 

0704966

0060593

 

0705000

0075567

 

0705185

0075572

 

0705221

0077144

 

0708210

0077185

 

0708240

0081836

 

0708494

0087069

 

0708592

0087075

 

0709188

0091570

 

0709264

0093328

 

0709495

0097482

 

0712381

0099929

 

0715027

0102314

 

0716768

0104750

 

0716794

0716796

 

0772981

0716817

 

0773628

 

1

--------------------------------------------------------------------------------


 

Employee ID

 

Employee ID

0720335

 

0774434

0723566

 

0774599

0726339

 

0775647

0729935

 

0775943

0730477

 

0775949

0735516

 

0776062

0735519

 

0776068

0735954

 

0776570

0736461

 

0777124

0737522

 

0777548

0737981

 

0777898

0740493

 

0778012

0740679

 

0778355

0740923

 

0778378

0741503

 

0778414

0741785

 

0779150

0744747

 

0781524

0745176

 

0781536

0745357

 

0781545

0747643

 

0781546

0748261

 

0781688

0748313

 

0782376

0748316

 

0783134

0750033

 

0783138

0750677

 

0783144

0753228

 

0783154

0756638

 

0783634

0758572

 

0784032

0762089

 

0784039

0767178

 

0784044

0768114

 

0784083

0768725

 

0784084

0770008

 

0784473

0770010

 

0785003

0770886

 

0785049

0770895

 

0785167

0771407

 

0785336

0772765

 

0785620

0789001

 

0806843

0789414

 

0808508

0789459

 

0808512

0789635

 

0811585

0789927

 

0815736

0790002

 

0815763

0790049

 

0816008

0790651

 

0816744

0790661

 

0817735

0790754

 

0817952

0791399

 

0819657

0791516

 

0819737

0794703

 

0820227

0794960

 

0820832

0794970

 

0820926

0796017

 

0821435

0796465

 

0822218

0796631

 

0822859

0796642

 

0823125

0796692

 

0823524

0796730

 

0823530

0797156

 

0823577

0797264

 

0823939

0797504

 

0824047

0798668

 

0825282

0801176

 

0825284

0803727

 

0825285

0804074

 

0825721

0804408

 

0825724

0804504

 

0825762

0804697

 

0825790

0804699

 

0825803

0804721

 

0825805

0804734

 

0825832

0804831

 

0825986

0804869

 

0825987

0804971

 

1009340

0805731

 

1011619

0806386

 

1012176

0806388

 

1012916

1021614

 

1151327

1034874

 

1152144

1036351

 

1152311

1039701

 

1153209

1044343

 

1154404

1058849

 

1154737

1064192

 

1154943

1064323

 

1156571

1066104

 

1156688

1067858

 

1160993

 

2

--------------------------------------------------------------------------------


 

Employee ID

 

Employee ID

1070230

 

1164930

1100982

 

1165281

1101745

 

1166406

1101762

 

1167040

1104939

 

1167155

1107343

 

1170063

1107905

 

1171756

1108048

 

1221856

1110325

 

1223192

1116475

 

1223757

1118408

 

1227858

1118488

 

1229570

1132505

 

1232222

1136916

 

1232611

1138120

 

1232834

1138285

 

1233879

1139297

 

1237590

1140542

 

1237925

1141723

 

1238261

1141724

 

1238263

1142250

 

1238553

1142424

 

1244156

1142548

 

1248086

1142895

 

1248443

1143089

 

1248945

1143740

 

1249641

1143825

 

1249681

1147095

 

1250305

1147698

 

1256440

1148441

 

1256446

1256696

 

1508934

1256739

 

1509840

1257581

 

1510923

1258376

 

1512299

1261006

 

1512300

1266946

 

1512839

1267181

 

1513295

1270493

 

1514535

1271574

 

1514845

1272088

 

1515847

1272223

 

1516641

1400156

 

1516709

1400219

 

1516861

1400380

 

1517084

1400609

 

1517087

1401325

 

1517471

1402611

 

1521140

1402749

 

1522019

1403285

 

1522612

1406641

 

1523641

1408179

 

1523645

1409074

 

1523904

1409500

 

1523912

1409742

 

1524140

1410929

 

1524176

1411373

 

1524184

1411443

 

1524189

1500457

 

1524221

1503771

 

1524924

1504368

 

1525401

1505386

 

1525783

1505759

 

1526003

1505966

 

1526127

1505983

 

1526172

1506778

 

1526230

1506815

 

1526498

1508051

 

1526572

1508055

 

1526819

1508355

 

1526855

1508392

 

1527151

1527267

 

1537678

1527298

 

1538693

1527498

 

1538956

1527505

 

1539354

1527846

 

1539880

1527847

 

1540763

1528380

 

1541917

1528431

 

1544800

1528445

 

1544912

1528910

 

1545735

1529306

 

1546033

1529338

 

1546403

1529401

 

1546879

1529466

 

1547702

1529467

 

1547723

1530144

 

1549039

1530237

 

1549951

1530240

 

1549973

 

3

--------------------------------------------------------------------------------


 

Employee ID

 

Employee ID

1530271

 

1549993

1530273

 

1551053

1530642

 

1553459

1531144

 

1555161

1531352

 

1555644

1531580

 

1555874

1531709

 

1557666

1532419

 

1559425

1532423

 

1560179

1532690

 

1560348

1533917

 

1560951

1534552

 

1561512

1534571

 

1562774

1535252

 

1563006

1535253

 

1563194

1535256

 

1563436

1535527

 

1563438

1536108

 

1563861

1537080

 

1565474

1537310

 

1565891

1537532

 

1565892

1537578

 

1565897

1565935

 

1583162

1566396

 

1583540

1566762

 

1583873

1566819

 

1584559

1569003

 

1585597

1569894

 

1585804

1570024

 

1586153

1571126

 

1586257

1571250

 

1586271

1572209

 

1586696

1572538

 

1586899

1572846

 

1587232

1572947

 

1587911

1573150

 

1589797

1573220

 

1590937

1573229

 

1591172

1573331

 

1591313

1573349

 

1591587

1574838

 

1591590

1574840

 

1591663

1575558

 

1591723

1575627

 

1591787

1575697

 

1591908

1577000

 

1591950

1577009

 

1592018

1577146

 

1592164

1577292

 

1593796

1577315

 

1593809

1578469

 

1593818

1578573

 

1593919

1579237

 

1593927

1579640

 

1593949

1580027

 

1593958

1580238

 

1593961

1582135

 

1593972

1582145

 

1593998

1582156

 

1594007

1582245

 

1594014

1582864

 

1594037

1583133

 

1594041

1594044

 

1617549

1594061

 

1626719

1594147

 

1629010

1594600

 

1629045

1595577

 

1629085

1595921

 

1630045

1599313

 

1630511

1600538

 

1631469

1601920

 

1631689

1602157

 

1633217

1603622

 

1633248

1604103

 

1633471

1605300

 

1633636

1605301

 

1633667

1606250

 

1633807

1606258

 

1636396

1606277

 

1636672

1606703

 

1636960

1607319

 

1637813

1607322

 

1643839

1608129

 

1644978

1608152

 

1645234

1608742

 

1645711

1609112

 

1645715

1609124

 

1647292

1609258

 

1647326

 

4

--------------------------------------------------------------------------------


 

Employee ID

 

Employee ID

1609275

 

1648525

1609371

 

1648766

1611148

 

1650610

1611421

 

1650613

1612463

 

1650883

1612717

 

1652179

1612745

 

1652410

1614581

 

1652836

1615321

 

1653779

1615374

 

1653984

1616011

 

1654410

1616776

 

1654788

1617250

 

1654860

1617453

 

1655237

1656234

 

1674314

1656450

 

1674474

1657191

 

1674568

1657458

 

1676240

1657641

 

1676413

1659009

 

1676470

1659213

 

1676499

1659450

 

1676957

1659482

 

1676958

1659567

 

1676991

1659776

 

1677117

1659933

 

1677545

1661975

 

1678215

1663870

 

1679276

1664088

 

1680462

1664411

 

1681240

1664961

 

1681262

1664965

 

1681302

1665006

 

1683245

1665017

 

1683246

1665396

 

1683260

1666408

 

1683660

1666424

 

1683805

1666428

 

1683932

1666430

 

1685553

1666648

 

1686391

1666843

 

1686870

1667184

 

1687029

1667779

 

1687571

1667818

 

1687706

1668010

 

1687920

1669170

 

1688310

1669591

 

1689037

1672170

 

1690135

1672504

 

1690320

1672949

 

1690961

1673268

 

1691438

1673270

 

1691974

1673566

 

1692302

1674182

 

1693023

1693608

 

1726835

1694777

 

1726994

1695389

 

1727229

1695392

 

1727496

1696956

 

1728628

1697220

 

1728985

1697687

 

1729877

1697827

 

1731526

1698261

 

1731961

1698378

 

1732408

1698985

 

1732975

1700881

 

1733187

1701091

 

1734517

1701120

 

1734563

1701121

 

1736113

1702547

 

1736435

1703194

 

1736468

1704512

 

1736482

1705190

 

1737972

1705193

 

1738306

1706039

 

1738960

1706192

 

1739035

1707078

 

1739176

1709548

 

1739207

1713397

 

1740069

1714086

 

1740339

1714613

 

1740352

1715142

 

1740358

1715144

 

1742049

1718935

 

1742184

1719333

 

1743075

1719378

 

1743239

1719930

 

1743476

1721510

 

1744171

 

5

--------------------------------------------------------------------------------


 

Employee ID

 

Employee ID

1722770

 

1744916

1722772

 

1745194

1724715

 

1745340

1725868

 

1745558

1725980

 

1745561

1726433

 

1745710

1746270

 

1757179

1746288

 

1757997

1746328

 

1758941

1746330

 

1759480

1746446

 

1759482

1747847

 

1759586

1747862

 

1759709

1747863

 

1759739

1747874

 

1760072

1748641

 

1760692

1749015

 

1761735

1749016

 

1761792

1749021

 

1762398

1749276

 

1762409

1750238

 

1762410

1750250

 

1762523

1750254

 

1762685

1751508

 

1762826

1751510

 

1763189

1751881

 

1763190

1751888

 

1764099

1752670

 

1764723

1752720

 

1767890

1752878

 

1771515

1752924

 

1771784

1753783

 

1772100

1753818

 

1772194

1753855

 

1772265

1753874

 

1779742

1754066

 

1779856

1754481

 

1780407

1754516

 

1780628

1754521

 

1781329

1754573

 

1781333

1755643

 

1781594

1755732

 

1781767

1755839

 

1783177

1755896

 

1783364

1756631

 

1783777

1757173

 

1783781

1783782

 

1796048

1783792

 

1796056

1783793

 

1797646

1784109

 

1797820

1784112

 

1799061

1785362

 

1799062

1785583

 

1799523

1785596

 

1800541

1785597

 

1801297

1785599

 

1802506

1785922

 

1802654

1786114

 

1802694

1786180

 

1803125

1786870

 

1803479

1786898

 

1805883

1786944

 

1805885

1787001

 

1805940

1787421

 

1806149

1787795

 

1806428

1787865

 

1806525

1788604

 

1806619

1788870

 

1806627

1790254

 

1808019

1790256

 

1808023

1790380

 

1808233

1791011

 

1808591

1791075

 

1808737

1791454

 

1808794

1791743

 

1808884

1792408

 

1809128

1792425

 

1809130

1792434

 

1809132

1793968

 

1809304

1794209

 

1809643

1794445

 

1809813

1795136

 

1809851

1795368

 

1809987

1795590

 

1811195

1795591

 

1811212

1795658

 

1811936

1813107

 

1827980

1813464

 

1828178

 

6

--------------------------------------------------------------------------------


 

Employee ID

 

Employee ID

1814072

 

1828350

1814771

 

1834947

1815973

 

1834954

1816730

 

1835085

1817097

 

1835335

1817219

 

1835945

1819271

 

1836448

1819890

 

1836933

1819934

 

1837300

1819935

 

1839223

1820227

 

1839351

1820276

 

1839713

1820289

 

1839730

1820290

 

1839868

1820810

 

1840114

1821063

 

1840773

1821597

 

1840983

1821598

 

1841419

1822554

 

1841555

1822641

 

1841556

1823057

 

1841558

1823396

 

1841572

1823422

 

1841768

1823674

 

1841937

1823860

 

1841948

1823999

 

1842080

1824000

 

1842609

1824183

 

1842620

1824684

 

1843070

1825159

 

1843525

1825190

 

1843526

1825810

 

1844264

1826462

 

1844284

1826631

 

1844299

1827013

 

1844395

1827171

 

1844404

1827363

 

1844591

1827479

 

1844593

1844598

 

3006773

1844644

 

3006927

1844883

 

3007198

1844904

 

3007620

1844907

 

3007843

1845007

 

3007906

1845046

 

3009066

1845250

 

3009375

1845873

 

3009415

1846853

 

3011087

1846940

 

3011453

1847039

 

3011867

1847113

 

3013099

1847261

 

3015128

1847346

 

3015676

1847561

 

3025693

1847604

 

3025890

1848524

 

3026303

1849533

 

3026529

1849836

 

3027349

1849867

 

3027412

1850481

 

3027833

1850616

 

3027837

1850686

 

3027917

1851050

 

3027951

1852037

 

3027963

1854291

 

3029167

1857100

 

3029607

1858149

 

3029903

1858358

 

3029954

1859326

 

3030072

1860201

 

3030194

1861162

 

3031724

1862930

 

3031739

3001148

 

3033185

3001311

 

3033319

3002782

 

3034536

3003049

 

3036283

3005690

 

3036372

3006686

 

3042200

3042423

 

 

3044230

 

 

3045049

 

 

3045439

 

 

3045830

 

 

3045953

 

 

3046356

 

 

3046894

 

 

3049774

 

 

3049892

 

 

 

7

--------------------------------------------------------------------------------


 

Employee ID

 

Employee ID

3050128

 

 

3050987

 

 

3051534

 

 

3054070

 

 

 

(B)

 

Employee ID

 

 

0733537

 

 

0818649

 

 

0791611

 

 

0766815

 

 

0716792

 

 

1589230

 

 

0704984

 

 

1672815

 

 

 

(ii)                                  Former Adient Group Employees

 

(A)

 

1.                                      Those Former Adient Group Employees that
are participants in Retained Adient German Pension Plans.

 

2.                                      The following employees:

 

Employee ID

 

 

1232756

 

 

1594711

 

 

 

(B)

 

None.

 

8

--------------------------------------------------------------------------------

 


 

Schedule 1.01(b)
Adient Non-U.S. Pension Plans

 

Country

 

DB or DC

 

Plan Name or Possible Statutory Benefits

Austria

 

DB

 

JCI AE Graz (Termination Indemnity)

Austria

 

DB

 

JCI AE Mandling (Termination Indemnity)

Austria

 

DC

 

Zukunftsvorsorge (An employee contribution only DC plan regulated according to
tax law: §3 / 1 Ziffer 15 EStG)

Austria

 

DC

 

Jubilee for JCI Mandling

Austria

 

DC

 

Termination Indemnity Benefits covered by MVK

Belgium

 

DB

 

JC International - P447/001 and P447/002 - Managers and white collars

Belgium

 

DB

 

JC Automotive D616
- DB = R5727 Managers and white collars 
- DC = 13110 Blue collars 

Belgium

 

DB

 

DB JC Automotive - R5312 7203/002 - Managers and white collars 

Belgium

 

DC

 

DC - AE - JC Automotive - Seating Blue Collars - AG Insurance P826 R13460
H995/0002

Belgium

 

DC

 

DC - AE - JC Automotive - Seating Executives 310196 AG Insurance

Belgium

 

DC

 

DC - AE - JC Automotive - Seating White collars 400424 AG Insurance

Belgium

 

DC

 

DC, Life - AE - JC Automotive - Seating Executives AG Insurance H995/0001 R5501

Brazil

 

DB

 

Retiree Medical

Canada

 

DB

 

ASG Production

Canada

 

DB

 

ASG RIP

Canada

 

DB

 

ASG Tillsonburg

Canada

 

DB

 

ASG Tillsonburg OPEB

Canada

 

DB

 

Retirement Plan for Whitby Hourly Associates of Johnson Controls, Automotive
Group

Canada

 

DB

 

Retirement Plan for Whitby Hourly Associates of Yanfeng Automotive Interiors

Canada

 

DC

 

Non Registered savings plan

Canada

 

DC

 

DPSP

Canada

 

DC

 

RRSP

Czech Republic

 

DC

 

DC - Automotive Roudnice

Czech Republic

 

DC

 

DC - Automotive Straz pod Ralskem

Czech Republic

 

DC

 

DC - Automotive Ceska Lipa

 

2

--------------------------------------------------------------------------------


 

Country

 

DB or DC

 

Plan Name or Possible Statutory Benefits

Czech Republic

 

DC

 

DC - Mlada Boleslav and Bezdeci

Czech Republic

 

DC

 

DC - Bor

Czech Republic

 

DC

 

DC - Strakonice

France

 

DB

 

Automotive (Retirement Indemnity)

France

 

DB

 

Interiors (Retirement Indemnity)

France

 

DB

 

JC Fabrics (formerly MTG) (Retirement Indemnity)

France

 

DB

 

JC Automotive Holding France (Retirement Indemnity)

France

 

DB

 

Roth (Retirement Indemnity)

France

 

DC

 

Jubilee benefits (covering Interiors/Fabrics/Holding/Roth employees only)

Germany

 

DB

 

CRH GmbH & Co. KG

Germany

 

DB

 

JC Espelkamp (formerly Naue)

Germany

 

DB

 

JC GmbH Burscheid

Germany

 

DB

 

JC Hilchenbach (formerly Westfalia)

Germany

 

DB

 

JC Interiors Grefrath

Germany

 

DB

 

JC Interiors Management

Germany

 

DB

 

JC Metals Holding

Germany

 

DB

 

JCI Engineering Wuppertal

Germany

 

DB

 

Keiper GmbH & Co. KG

Germany

 

DB

 

Keiper VL - BL

Germany

 

DB

 

Recaro Automotive GmbH

Hungary

 

DC

 

Mandatory Pension Scheme

Hungary

 

DC

 

Optional Pension Scheme

India

 

DB

 

TJC Engineering - Gratuity

India

 

DB

 

TJC Engineering - Leave Encashment

India

 

DB

 

TJC Manufacturing - Gratuity

India

 

DB

 

TJC Manufacturing - Leave Encashment

India

 

DB

 

TJC Automotive Seating - Gratuity

India

 

DB

 

TJC Automotive Seating - Leave Encashment

India

 

DC

 

Provident Fund

India

 

DC

 

DC - Voluntary Superannuation

Indonesia

 

DB

 

Accrued severance indemnity

 

3

--------------------------------------------------------------------------------


 

Country

 

DB or DC

 

Plan Name or Possible Statutory Benefits

Indonesia

 

DB

 

Long service pay indemnity

Italy

 

DB

 

JC Automotive SRL TFR

Japan

 

DB

 

AE - RAP

Japan

 

DB

 

JCKK - AE - CPP

Japan

 

DB

 

JCKK - AE - Long Service Awards

Japan

 

DB

 

Recaro - RAP

Japan

 

DC

 

JCKK - AE - DC

Korea

 

DB

 

JC Korea - JCDS

Korea

 

DC

 

DC - JCAIK Korea - AE Executives Plan

Korea

 

DC

 

DC - JCAK Korea - AE Executives Plan

Korea

 

DC

 

DC - JC Korea - JCAIK

Korea

 

DC

 

DC - JC Korea - JCAK

Mexico

 

DB

 

JC Servicios - Old Age Legal Severance Indemnity

Mexico

 

DB

 

JC Servicios - Seniority Premium

Mexico

 

DB

 

Technotrim de Mexico - Old Age Legal Severance Indemnity

Mexico

 

DB

 

Technotrim de Mexico - Seniority Premium

Netherlands

 

DC

 

Multi-Employer Pension Fund covered under two contracts with PME: a plan with a
maximum pensionable salary of EUR 70,000 and a top hat plan

Netherlands

 

DC

 

Automotive has a contract for indexation only with Delta Lloyd. This covers the
annual indexation (equal to price inflation) of a closed DB contract with
Nationale-Nederlanden.

Poland

 

DB

 

Statutory DB retirement/disability indemnity

Slovenia

 

DC

 

DC for Salaried Employees

Slovenia

 

DC

 

DC for Hourly Employees

South Africa

 

DC

 

Johnson Controls Automotive Provident Fund (Hourly workers) - Hourly Retirement
Plan

South Africa

 

DC

 

Alexander Forbes Retirement Fund (Provident Section):  Johnson Controls SA
Automotive (Pty) Ltd - Salaried staff (a multi-employer fund)

Sweden

 

DC

 

Based on collective agreement
- Multi-employer ITP or ITP2 (depending on age) and top-up benefit, covered by a
single white collar contract with Alecta
- Blue collar plan, covered by a separate contract with Alecta

Thailand

 

DB

 

Statutory severance payment plan

 

4

--------------------------------------------------------------------------------


 

Country

 

DB or DC

 

Plan Name or Possible Statutory Benefits

Thailand

 

DC

 

Provident fund

Turkey

 

DB

 

Statutory termination indemnity and seniority premium benefits

United Kingdom

 

DB

 

JCA (UK) FS Scheme Section

United Kingdom

 

DB

 

Johnson Controls UK Group Pension Scheme Section

United Kingdom

 

DC

 

Adient Group Personal Pension Plan

 

5

--------------------------------------------------------------------------------


 

Schedule 1.01(c)
Adient Non-U.S. Welfare Plans

 

Country

 

Benefit Type

 

Plan Name

Austria

 

Accidental (AD&D)

 

BTA - AE - Graz

Austria

 

Accidental (AD&D)

 

AD&D - Graz

Austria

 

Accidental (AD&D)

 

AD&D - Mandling

Belgium

 

DB, Life

 

DB, Life - AE - JC Automotive - AG Insurance P447

Belgium

 

DC

 

DC - AE - JC Automotive - (Seating) Blue collars AG Insurance P826 R13460
H995/0002

Belgium

 

DC

 

DC Cafeteria - AE - JC Automotive - (Seating) Executives AG Insurance V483
134127 3489E

Belgium

 

DC

 

DC Cafeteria - AE - JC Automotive - (Seating) White collars AG Insurance V483
134127 3482E

Belgium

 

DC IPT

 

DC IPT Managers - AE - JC Automotive - AG Insurance

Belgium

 

DC IPT

 

DC IPT Managers - AE - JC Automotive - 612510-05; 613010-05; 612910-05;
969613-05; 969213-05; 848312-05; 784811-05

Belgium

 

DC, Life

 

DC - AE - JC Automotive - Seating Executives AG Insurance H995/0001 R5501

Belgium

 

Health Care

 

Medical - AE - JC Automotive NV - Seating AG Insurance H995 C793H

Belgium

 

Health Care

 

Medical - AE - JC Automotive NV - Interiors AG Insurance 7203 C835H

Belgium

 

Long-Term Disability (LTD)

 

LTD - AE - JC Automotive NV - Interiors AG Insurance 7203 C836H

Canada

 

Health Care

 

Medical - Automotive Experience Canada LP

Canada

 

Flex — Dental

 

Dental Plan - Automotive Experience Canada LP

Canada

 

Flex — Vision

 

Vision Plan - Automotive Experience Canada LP

Canada

 

Short-Term Disability Plan (STD)

 

STD - Automotive Experience Canada LP

Canada

 

Long-Term Disability Plan (LTD)

 

LTD (both employer paid option (taxable) and an employee paid option
(non-taxable)) - Automotive Experience Canada LP

Canada

 

Life

 

Employee Basic Life and Employee Optional Life - Automotive Experience Canada LP

Canada

 

Accidental (AD&D)

 

Employee AD&D and Employee Optional AD&D - Automotive Experience

 

6

--------------------------------------------------------------------------------


 

Country

 

Benefit Type

 

Plan Name

 

 

 

 

Canada LP

Canada

 

Life

 

Dependent Life (Spouse and Child) and Optional Dependent Life (Spouse and Child)
- Automotive Experience Canada LP

Canada

 

Life

 

Spouse Optional AD&D - Automotive Experience Canada LP

Canada

 

Business Travel Accident (BTA)

 

BTA Plan - Automotive Experience Canada LP

Canada

 

Severance

 

Severance Plan - Automotive Experience Canada LP

Canada

 

Retiree

 

Retiree Medical, Dental and Life Plans

China

 

Accidental (AD&D)

 

AD&D - AE

China

 

Business Travel Accident (BTA)

 

BTA - AE

China

 

Critical Illness

 

Critical Illness - AE

China

 

Health Care

 

Medical - AE

China

 

Life

 

Life - AE

Czech Republic

 

Business Travel Accident (BTA)

 

BTA - AE

Czech Republic

 

Life

 

Life - AE

France

 

Health Care

 

Medical - AE - JC Interiors Conflans Cadres

France

 

Health Care

 

Medical - AE - JC Interiors Conflans Non cadres

France

 

Health Care

 

Medical - AE - JC Fesches Le Chatel

France

 

Health Care

 

Medical - AE - JC Fesches Le Chatel - Option 1

France

 

Health Care

 

Medical - AE - JC Les Ulis - Option 1

France

 

Health Care

 

Medical - AE - JC Rosny

France

 

Health Care

 

Medical - AE - JC Expats

France

 

Health Care

 

Medical - AE - JC Les Ulis

France

 

Health Care

 

Medical - AE - JC Les Ulis - Option 2

France

 

Health Care

 

Medical - AE - JC Les Ulis - Option 3

France

 

Health Care

 

Medical - AE - JC Rosny - Option 1

France

 

Health Care

 

Medical - AE - JC Roth - Base

France

 

Health Care

 

Medical - AE - JC Roth - Option 1

France

 

Health Care

 

Medical - AE - JC Fabrics

France

 

Health Care

 

Medical - AE - JC Fabrics - Option 1

France

 

Health Care

 

Medical - AE - JC Fabrics - Option 2

 

7

--------------------------------------------------------------------------------


 

Country

 

Benefit Type

 

Plan Name

France

 

Life

 

Life - AE - JC Interiors Conflans - Cadre et assimilé cadre

France

 

Life

 

Life - AE - JC Interiors Conflans - Non cadre

France

 

Life

 

Life - AE - JC Fesches Le Chatel - Cadre et assimilé cadre

France

 

Life

 

Life - AE - JC Fesches Le Chatel - Non cadre

France

 

Life

 

Life - AE - JC Rosny - Cadre & assimilé

France

 

Life

 

Life - AE - JC Rosny - Non cadre

France

 

Life

 

Life - AE - JC Les Ulis - Cadre et assimilé cadre

France

 

Life

 

Life - AE - JC Les Ulis - Non cadre

France

 

Life

 

Life - AE - Roth - Cadre & assimilé

France

 

Life

 

Life - AE - Roth - Non cadre

France

 

Life

 

Life - AE - JC Fabrics - Cadre et assimilé cadre

France

 

Life

 

Life - AE - JC Fabrics - Non cadre

France

 

Long-Term Disability (LTD)

 

LTD - AE - Interiors Conflans - Cadre & assimilé

France

 

Long-Term Disability (LTD)

 

LTD - AE - Interiors Conflans - Non cadre

France

 

Long-Term Disability (LTD)

 

LTD - AE - Fesches Le Chatel - Cadre & assimilé

France

 

Long-Term Disability (LTD)

 

LTD - AE - Fesches Le Chatel - Non cadre

France

 

Long-Term Disability (LTD)

 

LTD - AE - JC Rosny - Cadre & assimilé

France

 

Long-Term Disability (LTD)

 

LTD - AE - JC Rosny - Non cadre

France

 

Long-Term Disability (LTD)

 

LTD - AE - Les Ulis - Cadre

France

 

Long-Term Disability (LTD)

 

LTD - AE - Les Ulis - Non cadre

France

 

Long-Term Disability (LTD)

 

LTD - AE - Roth - Cadre & assimilé

France

 

Long-Term Disability (LTD)

 

LTD - AE - Roth - Non cadre

France

 

Long-Term Disability (LTD)

 

LTD - AE - Fabrics - Non cadre

France

 

Long-Term Disability (LTD)

 

LTD - AE - Fabrics - Cadre & assimilé

France

 

Short-Term Disability (STD)

 

STD - AE - Interiors Conflans - Cadre & assimilé

France

 

Short-Term Disability (STD)

 

STD - AE - Interiors Conflans - Non cadre

France

 

Short-Term Disability (STD)

 

STD - AE - Fesches Le Chatel - Cadre & assimilé

France

 

Short-Term Disability (STD)

 

STD - AE - Fesches Le Chatel - Non cadre

France

 

Short-Term Disability (STD)

 

STD - AE - Les Ulis - Cadre & assimilé

France

 

Short-Term Disability (STD)

 

STD - AE - Les Ulis - Non cadre

 

8

--------------------------------------------------------------------------------


 

Country

 

Benefit Type

 

Plan Name

France

 

Short-Term Disability (STD)

 

STD - AE - Rosny - Cadre & assimilé

France

 

Short-Term Disability (STD)

 

STD - AE - Rosny - Non cadre

France

 

Short-Term Disability (STD)

 

STD - AE - Roth - Cadre et assimilé

France

 

Short-Term Disability (STD)

 

STD - AE - Roth - Non cadre

France

 

Short-Term Disability (STD)

 

STD - AE - JC Fabrics - Cadre & assimilé

France

 

Short-Term Disability (STD)

 

STD - AE - JC Fabrics - Non cadre

Germany

 

Accidental (AD&D)

 

Accident Insurance

Germany

 

Business Travel Accident (BTA)

 

Business Travel Medical

Germany

 

Health Care

 

Travel Medical Insurance - Gruppenunfallversicherung

Germany

 

Life

 

Life - AE

Hungary

 

Life & Accident (Adient)

 

Accident and Life Insurance

India

 

Accidental (AD&D)

 

AE Accidental (AD&D)

India

 

Health Care

 

AE Medical

India

 

Life

 

AE Life

Indonesia

 

Life

 

Life Insurance

Italy

 

Accidental (AD&D)

 

AD&D - AE - Cicerale

Italy

 

Accidental (AD&D)

 

AD&D - AE - Seating Cup

Italy

 

Accidental (AD&D)

 

AD&D - Interior - Grugliasco

Italy

 

Accidental (AD&D)

 

AD&D - AE - Automotive

Italy

 

Accidental (AD&D)

 

AD&D - AE - Autobatterie

Italy

 

Accidental (AD&D)

 

AD&D - AE - Rocca D’Evandro

Italy

 

Health Care

 

Medical - AE - Autobatterie

Italy

 

Health Care

 

Medical - AE - Cicerale

Italy

 

Health Care

 

Medical - AE - Dirigenti - Automotive

Italy

 

Health Care

 

Medical - AE - Dirigenti - Cicerale

Italy

 

Health Care

 

Medical - AE - Seating Cap

Italy

 

Health Care

 

Medical - AE - White Collar - Automotive

Italy

 

Health Care

 

Medical - AE - White Collar - Cicerale

Italy

 

Health Care

 

Medical - AE - White Collar - Seating Cap

Italy

 

Health Care

 

Medical - AE - Dirigenti - Grugliasco

 

9

--------------------------------------------------------------------------------


 

Country

 

Benefit Type

 

Plan Name

Italy

 

Health Care

 

Medical - AE - White collar - Grugliasco

Italy

 

Health Care

 

Medical - AE - Dirigenti - Melfi

Italy

 

Health Care

 

Medical - AE - White collar - Melfi

Italy

 

Health Care

 

Medical - AE - White collar - Autobatterie

Italy

 

Health Care

 

Medical - AE - Dirigenti - Rocca D’Evandro

Italy

 

Health Care

 

Medical - AE - White collar - Rocca D’Evandro

Italy

 

Life

 

Life - Interiors - Grugliasco

Italy

 

Life

 

Life - AE - Autobatterie

Italy

 

Life

 

Life - AE - Melfi

Italy

 

Life

 

Life - AE - Automotive

Italy

 

Life

 

Life - AE - Cicerale

Italy

 

Life

 

Life - AE - Rocca D’Evandro

Malaysia

 

Life

 

Group Term Life

Mexico

 

Flex

 

Accidental (AD&D)

Mexico

 

Flex

 

Burial expenses

Mexico

 

Flex

 

Dental

Mexico

 

Flex

 

Optional Life

Mexico

 

Flex

 

Major Medical Excess

Mexico

 

Flex

 

Cancer first diagnosis

Mexico

 

Flex

 

Continuity

Mexico

 

Flex

 

Life (Spouse)

Mexico

 

Flex

 

Vision

Mexico

 

Healthcare

 

DERRAMADERO INTERIORES

Mexico

 

Healthcare

 

SANTA MARIA INTERIORS

Mexico

 

Healthcare

 

RAMOS II

Mexico

 

Healthcare

 

QUERETARO INTERIORS

Mexico

 

Healthcare

 

INTERIORES REGIONAL

Mexico

 

Healthcare

 

QUERETARO INTERIORS (indirect)

Mexico

 

Healthcare

 

EDIASA 1 CD JUAREZ

Mexico

 

Healthcare

 

EDIASA 3 CD JUAREZ

 

10

--------------------------------------------------------------------------------


 

Country

 

Benefit Type

 

Plan Name

Mexico

 

Healthcare

 

EDIASA 4 CD JUAREZ

Mexico

 

Healthcare

 

EDIASA SERVICE PARTS

Mexico

 

Healthcare

 

EDIASA GRUPO SOPORTE

Mexico

 

Healthcare

 

EDIASA INDIRECTOS

Mexico

 

Healthcare

 

TECH CENTER EDIASA

Mexico

 

Healthcare

 

JCI FABRICS LERMA PLANT

Mexico

 

Healthcare

 

PUEBLA MEXICO

Mexico

 

Healthcare

 

LERMA SEQUENCING CENTER

Mexico

 

Healthcare

 

JCI PLANTA DERRAMADERO

Mexico

 

Healthcare

 

JCI PLANTA DERRAMADERO INDIRECT

Mexico

 

Healthcare

 

JCS JCAM TLAXCALA

Mexico

 

Healthcare

 

RAMOS METALS PLANT

Mexico

 

Healthcare

 

CRH MEXICO S DE RL DE CV

Mexico

 

Healthcare

 

Mexico City Office

Mexico

 

Healthcare

 

QUERETARO FOAM

Mexico

 

Healthcare

 

QUERETARO FOAM (indirect)

Mexico

 

Healthcare

 

TECH CENTER SALTILLO

Mexico

 

Healthcare

 

TECHNOTRIM MONCLOVA

Mexico

 

Healthcare

 

TECHNOTRIM SALTILLO INDIRECTOS

Mexico

 

Healthcare

 

TECHNOTRIM SALTILLO

Mexico

 

Healthcare

 

Corporativo

Mexico

 

Life

 

JCI Planta Derramadero - Management & Administration

Mexico

 

Life

 

JCI Planta Derramadero - Manufacturing Direct

Mexico

 

Life

 

JCI Planta Derramadero - Manufacturing Indirect

Mexico

 

Life

 

Queretaro Interiors - Management & Administration

Mexico

 

Life

 

Queretaro Interiors - Manufacturing Direct

Mexico

 

Life

 

Queretaro Interiors - Manufacturing Indirect

Mexico

 

Life

 

Ramos II - Management & Administration

Mexico

 

Life

 

Ramos II - Manufacturing Direct

Mexico

 

Life

 

Ramos II - Manufacturing Indirect

 

11

--------------------------------------------------------------------------------


 

Country

 

Benefit Type

 

Plan Name

Mexico

 

Life

 

Regional Interiors - Management & Administration

Mexico

 

Life

 

Santa Maria Interiors - Management & Administration

Mexico

 

Life

 

Ediasa 1 Cd Juarez - Management & Administration

Mexico

 

Life

 

Ediasa 1 Cd Juarez - Manufacturing Direct

Mexico

 

Life

 

Ediasa 1 Cd Juarez - Manufacturing Indirect

Mexico

 

Life

 

Ediasa 3 Cd Juarez - Management & Administration

Mexico

 

Life

 

Ediasa 3 Cd Juarez - Manufacturing Direct

Mexico

 

Life

 

Ediasa 3 Cd Juarez - Manufacturing Indirect

Mexico

 

Life

 

Ediasa 4 Cd Juarez - Management & Administration

Mexico

 

Life

 

Ediasa 4 Cd Juarez - Manufacturing Direct

Mexico

 

Life

 

Ediasa 4 Cd Juarez - Manufacturing Indirect

Mexico

 

Life

 

Ediasa Grupo Soporte - Management & Administration

Mexico

 

Life

 

Ediasa Grupo Soporte - Manufacturing Indirect

Mexico

 

Life

 

Ediasa Service Parts - Management & Administration

Mexico

 

Life

 

Ediasa Service Parts - Manufacturing Direct

Mexico

 

Life

 

Ediasa Service Parts - Manufacturing Indirect

Mexico

 

Life

 

JCI Fabrics Lerma Plant - Management & Administration

Mexico

 

Life

 

JCI Fabrics Lerma Plant - Manufacturing Direct

Mexico

 

Life

 

JCI Fabrics Lerma Plant - Manufacturing Indirect

Mexico

 

Life

 

JCI Planta Derramadero - Management & Administration

Mexico

 

Life

 

JCI Planta Derramadero - Manufacturing Direct

Mexico

 

Life

 

JCI Planta Derramadero - Manufacturing Indirect

Mexico

 

Life

 

JCS Jcam Tlaxcala - Management & Administration

Mexico

 

Life

 

JCS Jcam Tlaxcala - Manufacturing Direct

Mexico

 

Life

 

JCS Jcam Tlaxcala - Manufacturing Indirect

Mexico

 

Life

 

Lerma Sequencing Center - Management & Administration

Mexico

 

Life

 

Lerma Sequencing Center - Manufacturing Direct

Mexico

 

Life

 

Lerma Sequencing Center - Manufacturing Indirect

Mexico

 

Life

 

Mexico City Office - Management & Administration

Mexico

 

Life

 

Puebla Mexico - Management & Administration

 

12

--------------------------------------------------------------------------------


 

Country

 

Benefit Type

 

Plan Name

Mexico

 

Life

 

Puebla Mexico - Manufacturing Direct

Mexico

 

Life

 

Puebla Mexico - Manufacturing Indirect

Mexico

 

Life

 

Technotrim Saltillo - Management & Administration

Mexico

 

Life

 

Technotrim Saltillo - Manufacturing Direct

Mexico

 

Life

 

Technotrim Saltillo - Manufacturing Indirect

Mexico

 

Life

 

Corporativo - Management & Administration

Netherlands

 

Business Travel Accident (BTA)

 

BTA Automotive Seating

Netherlands

 

Long-Term Disability (LTD)

 

LTD Johnson Controls Automotive Services B.V.

Netherlands

 

Long-Term Disability (LTD)

 

WIA bodemverzekering and WGA aanvulling

Netherlands

 

Non-Retirement Savings

 

NonRet - AE

Poland

 

Business Travel Accident (BTA)

 

BTA - AE

Poland

 

Business Travel Accident (BTA)

 

BTA

Poland

 

Health Care

 

Medical - AE

Poland

 

Health Care

 

Medical

Poland

 

Wellness

 

Sports Activity

Romania

 

Health Care

 

Medical services / Medlife Executives (Health Care Spending Account)

Russia

 

Health Care

 

Medical - AE - JIT

Serbia

 

Group personal accident insurance

 

Serbia - GPA

Singapore

 

Accidental (AD&D)

 

Johnson Controls Holdings (S) Pte. Ltd. - Automotive Seating - GPA

Singapore

 

Business Travel Accident (BTA)

 

AE

Singapore

 

Health Care

 

Vision - AE

Singapore

 

Health Care

 

Johnson Holdings Controls (S) Pte. Ltd. - Automotive Seating - GHS/GMM/GCGP/GCSP

Singapore

 

Life

 

Johnson Controls Holdings (S) Pte. Ltd. - Automotive Seating - GTL

Slovakia

 

Accidental (AD&D)

 

AD&D - AE - Trencin

Slovakia

 

Business Travel Accident (BTA)

 

BTA - Bratislava

Slovakia

 

Critical Illness

 

Critical illness - Lucenec

Slovakia

 

Life

 

TL - Lucenec

Slovakia

 

Long-Term Disability (LTD)

 

LTD - AE - Lucenec

South Africa

 

Health Care

 

Medical - AE - Sizwe

 

13

--------------------------------------------------------------------------------


 

Country

 

Benefit Type

 

Plan Name

South Africa

 

Health Care

 

Medical - AE - Discovery Health

South Africa

 

Health Care

 

Medical - AE - Bonitas

South Africa

 

Health Care

 

Medical - AE - Medi Help

South Africa

 

Long-Term Disability (LTD)

 

LTD AE Salaried & Management

South Africa

 

Long-Term Disability (LTD)

 

LTD AE - Hourly

South Africa

 

Short-Term Disability (STD)

 

STD - AE

Spain

 

Accidental (AD&D)

 

AD&D - AE - CBA Alagón

Spain

 

Accidental (AD&D)

 

AD&D - AE - CBA Eurosit Pedrola

Spain

 

Accidental (AD&D)

 

AD&D - AE - CBA Ibérica

Spain

 

Accidental (AD&D)

 

AD&D - AE - Ibérica

Spain

 

Accidental (AD&D)

 

AD&D - AE - CBA Eurosit Abrera

Spain

 

Accidental (AD&D)

 

AD&D - AE - CBA Calatorao

Spain

 

Bussiness Travel Assistance

 

BTA - AE - Alagon

Spain

 

Bussiness Travel Assistance

 

BTA - AE - Calatorao

Spain

 

Bussiness Travel Assistance

 

BTA - AE - Eurosit - Abrera

Spain

 

Bussiness Travel Assistance

 

BTA - AE - Eurosit - Pedrola

Spain

 

Bussiness Travel Assistance

 

BTA - AE - Iberica

Spain

 

Bussiness Travel Assistance

 

BTA - AE - Valladolid

Spain

 

Health Care

 

Medical - AE - Executives (Calatoao; Eurosit; Iberica; Interiors Alagon;
Interiors)

Spain

 

Life

 

Life - AE - Alagón

Spain

 

Life

 

Life - AE - Eurosit Pedrola

Spain

 

Life

 

Life - AE - Valladolid

Spain

 

Life

 

Life - AE - Eurosit Abrera

Spain

 

Life

 

JC.Calatorao

Spain

 

Medical

 

Medical - AE - Alagon - Sanitas

Spain

 

Medical

 

Medical - AE - Alagon - Asisa

Spain

 

Medical

 

Medical - AE - Eurosit - DKV

Spain

 

Medical

 

Medical - AE - Eurosit - Asisa

Spain

 

Medical

 

Medical - AE - Eurosit - Asisa (Dental)

 

14

--------------------------------------------------------------------------------


 

Country

 

Benefit Type

 

Plan Name

Spain

 

Medical

 

Medical - AE - Eurosit - Asistencia Sanitaria colegial

United Kingdom

 

Business Travel Accident (BTA)

 

Personal Accident & Travel - AE

United Kingdom

 

Health Care

 

Health Assessments

United Kingdom

 

Health Care

 

Medical - AE

United Kingdom

 

Life

 

Death in Service - AE

United Kingdom

 

Life

 

DIS Spouse’s Pension - AE

United Kingdom

 

Long-Term Disability (LTD)

 

LTD - JCI

United Kingdom

 

Long-Term Disability (LTD)

 

LTD - AE

 

15

--------------------------------------------------------------------------------


 

Schedule 1.01(d)
Adient Short-Term Incentive Plans

 

1.                                      Adient plc Annual Incentive Performance
Plan, a component of the Adient plc 2016 Omnibus Incentive Plan.

 

2.                                      Adient Manufacturing System Incentive
Plan.

 

3.                                      See the attached Annex A to this
Schedule 1.01(d).

 

16

--------------------------------------------------------------------------------


 

Annex A

 

China

 

1.                                      Local bonus

 

2.                                      Performance bonus

 

India

 

3.                                      One Asia Incentive Plan

 

4.                                      Performance bonus

 

Japan

 

5.                                      Local bonus

 

6.                                      Non exempt bonus

 

Korea

 

7.                                      Performance bonus

 

Malaysia

 

8.                                      Performance bonus

 

Singapore

 

9.                                      Local bonus

 

Thailand

 

10.                               Performance bonus

 

Austria

 

11.                               Attendance bonus

 

12.                               Employee Suggestion

 

13.                               Productivity bonus

 

14.                               Quality bonus

 

Belgium

 

15.                               Plant bonus plan

 

17

--------------------------------------------------------------------------------


 

Czech Republic

 

16.                               Attendance bonus

 

17.                               Engagement bonus

 

18.                               Performance bonus

 

19.                               Plant bonus plan

 

20.                               Plant management bonus

 

21.                               Polyvalence bonus

 

22.                               Productivity bonus

 

23.                               Quality bonus

 

24.                               Training bonus

 

France

 

25.                               Mandatory profit sharing

 

26.                               Performance bonus

 

27.                               Plant management bonus

 

Germany

 

28.                               Attendance bonus

 

29.                               Employee Satisfaction Passport

 

30.                               Employee Suggestion

 

31.                               Gainsharing

 

32.                               Performance bonus

 

33.                               Plant management bonus

 

34.                               Quality bonus

 

Hungary

 

35.                               Attendance bonus

 

36.                               Performance bonus

 

18

--------------------------------------------------------------------------------


 

37.                               Plant management bonus

 

38.                               Productivity bonus

 

Italy

 

39.                               Plant bonus plan

 

Macedonia

 

40.                               Attendance bonus

 

41.                               Performance bonus

 

Poland

 

42.                               Attendance bonus

 

43.                               Performance bonus

 

44.                               Plant management bonus

 

Romania

 

45.                               Attendance bonus

 

46.                               Engagement bonus

 

47.                               Performance bonus

 

48.                               Plant management bonus

 

49.                               Productivity bonus

 

50.                               Quality bonus

 

Russia

 

51.                               Attendance bonus

 

52.                               HSE & engagement bonus

 

53.                               HSE bonus

 

54.                               Performance bonus

 

55.                               Plant management bonus

 

56.                               Quality bonus

 

19

--------------------------------------------------------------------------------


 

Serbia

 

57.                               Plant management bonus

 

Slovakia

 

58.                               Attendance bonus

 

59.                               Performance bonus

 

60.                               Plant management bonus

 

61.                               Productivity bonus

 

Slovenia

 

62.                               Performance bonus

 

63.                               Plant management bonus

 

South Africa

 

64.                               Plant management bonus

 

Spain

 

65.                               Attendance bonus

 

66.                               HSE bonus

 

67.                               Plant management bonus

 

68.                               Production bonus

 

69.                               Productivity bonus

 

70.                               Quality bonus

 

71.                               Stretching bonus

 

Sweden

 

72.                               Attendance bonus

 

Argentina

 

73.                               AE South America Non-AIPP

 

74.                               Salaried bonus scheme

 

20

--------------------------------------------------------------------------------


 

Brazil

 

75.                               AE South America Non-AIPP

 

76.                               Mandatory profit sharing

 

77.                               Salaried bonus scheme

 

Canada

 

78.                               Continuous Improvement Program

 

79.                               Plant management bonus

 

80.                               Salaried Exempt Incentive Plan

 

Mexico

 

81.                               Attendance bonus

 

82.                               Employee Suggestion

 

83.                               High-Performance Manufacturing Team

 

84.                               Mandatory profit sharing

 

85.                               Production bonus

 

86.                               Punctuality bonus

 

87.                               Salaried Exempt Incentive Plan

 

88.                               Weekend attendance

 

USA

 

89.                               Continuous Improvement Program

 

90.                               Plant management bonus

 

91.                               Salaried Exempt Incentive Plan

 

92.                               Seating Enterprise Leadership

 

21

--------------------------------------------------------------------------------


 

Schedule 1.01(e)
Adient U.S. Welfare Plans

 

1.                                      Adient US LLC Welfare Program, which
includes the following welfare plans:

 

a.              Medical Plan

 

b.              Dental Plan

 

c.               Vision Plan

 

d.              Health Care Flexible Spending Account Plan

 

e.               Health Savings Account

 

f.                Short-Term Disability Plan

 

g.               Employee Assistance Program

 

h.              Long-Term Disability Plan

 

i.                  Life and Accidental Death and Dismemberment and Business
Travel Accident Plan

 

j.                 Dependent Care Assistance Plan

 

k.              Severance Plan

 

2.                                      Adient US LLC Non-Union Retiree Medical
Plan.

 

22

--------------------------------------------------------------------------------


 

Schedule 1.01(f)
Individual Agreements

 

1.                                      Separation Agreement and Release of All
Claims, dated April 25, 2016 (the “US Separation Agreement”), between Johnson
Controls, Inc. and the individual with Employee ID 1232756.

 

2.                                      Separation Agreement, dated May 2, 2016
(the “German Separation Agreement”), between Johnson Controls GmbH and the
individual with Employee ID 1232756.

 

3.                                      Termination Agreement, dated April 22,
2016 (the “Termination Agreement”), between JCI Beteiligungs GmbH, Johnson
Controls GmbH and the individual with Employee ID 1594711.

 

23

--------------------------------------------------------------------------------


 

Schedule 1.01(g)
 Johnson Controls Short-Term Incentive Plans

 

1.                                      Johnson Controls Annual Incentive
Performance Plan, a component of the Johnson Controls, Inc. 2012 Omnibus
Incentive Plan.

 

2.                                      See the attached Annex A to this
Schedule 1.01(g) for a list of jurisdictions that have local incentive plans for
both sales and non-sales employees.

 

24

--------------------------------------------------------------------------------


 

Annex A

 

1.                                      Australia

 

2.                                      Hong Kong

 

3.                                      India

 

4.                                      Indonesia

 

5.                                      Japan

 

6.                                      Korea

 

7.                                      Macau (non-sales employees only; no
sales employees incentive plan)

 

8.                                      Malaysia

 

9.                                      New Zealand

 

10.                               Singapore

 

11.                               Thailand

 

12.                               China

 

13.                               Austria

 

14.                               Belgium

 

15.                               Bulgaria (sales employees only; no non-sales
employees incentive plan)

 

16.                               Czech Republic

 

17.                               Denmark

 

18.                               Finland

 

19.                               France

 

20.                               Germany

 

21.                               Hungary

 

22.                               Italy

 

23.                               Kazakhstan

 

24.                               Netherlands

 

25

--------------------------------------------------------------------------------


 

25.                               Norway

 

26.                               Poland

 

27.                               Portugal

 

28.                               Ireland

 

29.                               Romania

 

30.                               Russia

 

31.                               Slovakia

 

32.                               Slovenia (sales employees only; no non-sales
employees incentive plan)

 

33.                               Spain

 

34.                               Sweden

 

35.                               Switzerland

 

36.                               Ukraine (sales employees only; no non-sales
employees incentive plan)

 

37.                               United Kingdom

 

38.                               Uzbekistan

 

39.                               Argentina (non-sales employees only; no sales
employees incentive plan)

 

40.                               Brazil

 

41.                               Chile

 

42.                               Colombia

 

43.                               Mexico

 

44.                               Panama

 

45.                               Peru

 

46.                               Puerto Rico

 

47.                               Bahrain

 

48.                               Egypt

 

49.                               Kuwait

 

26

--------------------------------------------------------------------------------


 

50.                               Lebanon (non-sales employees only; no sales
employees incentive plan)

 

51.                               Oman

 

52.                               Qatar

 

53.                               South Africa

 

54.                               Turkey

 

55.                               United Arab Emirates

 

56.                               Canada

 

57.                               United States

 

27

--------------------------------------------------------------------------------


 

Schedule 1.01(h)
Retained Adient German Pension Plans

 

AE-JC Interiors Grefrath

 

1.                                      Pensionsordnung der Gebr. Happich GmbH
vom 1. Januar 1980.

 

2.                                      Individual Pension Promises.

 

AE-Keiper GmbH & Co. KG

 

3.                                      VO vom 29.10.1976 (BV A 106, BV A 135).

 

4.                                      VO vom 28.11.1986 (BV A 113, BV A 136).

 

5.                                      BV Nr. A 143.

 

AE-Keiper VL-BL

 

6.                                      Individual Pension Promises.

 

AE-Recaro Automotive GmbH

 

7.                                      BV  A 113.

 

8.                                      BV A 136.

 

28

--------------------------------------------------------------------------------


 

Schedule 2.04
Certain Individual Agreements

 

1.                                      Johnson Controls shall have the right to
enforce its rights and the obligations of the individual with Employee
ID 1232756 under Sections 3(b), 5–9, 11–16, and 18 of the US Separation
Agreement as though Johnson Controls was a party to such agreement.

 

2.                                      Johnson Controls shall have the right to
enforce its rights and the obligations of the individual with Employee
ID 1232756 under Sections 1–5, and 7–8 of the German Separation Agreement as
though Johnson Controls was a party to such agreement.

 

3.                                      Johnson Controls shall have the right to
enforce its rights and the obligations of the individual with Employee
ID 1594711 under Sections 1, 2.5, 4, 7, 10, 11, and 12 of the Termination
Agreement as though Johnson Controls was a party to such agreement.

 

4.                                      In connection with the Separation,
Johnson Controls entered into retention letter agreements (the “Retention
Agreements”) with certain Adient Group Employees and Former Adient Group
Employees (the “Award Participants”), pursuant to which the Award Participants
became eligible to receive retention award payouts, with such payouts to occur
either (a) 100% within 30 days following the Effective Time (the “Closing
Payments”) or (b) 50% within 60 days following the Effective Time (the “Initial
Payments”) and the remaining 50% within 60 days following the first anniversary
of the Effective Time (the “Post-Closing Payments”), subject, in each case, to
the Award Participant’s continued employment through the applicable payment
date.  Certain of the Award Participants have elected to receive any potential
retention award payouts under their respective Retention Agreements in the form
of a grant of Adient Shares.

 

Johnson Controls and Adient have agreed to apportion the payment of any earned
retention award payouts under the Retention Agreements as follows: (i) Johnson
Controls shall be responsible for making the Closing Payments and the Initial
Payments to the Award Participants (other than as set forth in clause (iii));
(ii) Adient shall be responsible for making the Post-Closing Payments to the
Award Participants; and (iii) Adient shall be responsible for granting Adient
Shares to any Award Participants who elected to receive such Adient Shares in
lieu of a cash payment under the Retention Agreements (whether such payment was
a Closing Payment, an Initial Payment, or a Post-Closing Payment).

 

29

--------------------------------------------------------------------------------


 

Schedule 5.10
Adient Joint Venture Retirement Plans

 

1.                                      TechnoTrim, Inc. Pension Plan for
Salaried Employees.

 

2.                                      TechnoTrim, Inc. Nonqualified Pension
Plan.

 

3.                                      Interior Savings and Investment (401k)
Plan.

 

4.                                      Bridgewater Interiors, LLC Savings and
Investment (401k) Plan.

 

5.                                      Avanzar Interiors LLC Savings and
Investment (401k) Plan.

 

30

--------------------------------------------------------------------------------


 

Schedule 6.09
Adient Joint Venture Welfare Plans

 

1.                                      Avanzar Interiors Technologies, Ltd.
Welfare Program.

 

2.                                      Bridgewater, LLC Welfare Program.

 

3.                                      Setex, Inc. Welfare Program.

 

4.                                      TechnoTrim, Inc. Welfare Program.

 

5.                                      Yanfeng Interior Systems Welfare
Program.

 

31

--------------------------------------------------------------------------------


 

Schedule 8.01(b)
Employee Records

 

Employee Records to Be Transferred — Software Applications

 

HR Applications

 

Adient Group Employees +
YFAI Active Employees

 

Former Adient Group
Employees + YFAI
Terminated Employees
(those terminated on Jan 1,
2014 and after)

Employee Records
Workday ­– NA
PeopleSoft 9.0 ­– Europe, SA, Asia
(Workday Rule during WD Clone and PeopleSoft during migration from PS to WD)

 

All information in these HR Applications (A,L,P,S)

 

All information in these HR Applications (A,L,P,S)

 

 

 

 

 

Employee History
Workday ­– NA
PeopleSoft 9.0 - Europe, SA, Asia
(Workday Rule during WD Clone and PeopleSoft during migration from PS to WD)
PeopleSoft 8.3 ­– NA

 

Complete history

 

Complete history

 

 

 

 

 

Taleo Performance Management

 

All available history

 

All available history

 

 

 

 

 

Learning Management System

 

All available history for agreed upon list of courses

 

All available history

 

 

 

 

 

Taleo Recruitment

 

All Adient & YF requisitions (open & close) with applicant details

 

Not Applicable

 

 

 

 

 

Payroll and Time & Attendance Applications (Owned by JCI  & used by other
business groups)

 

All Adient & YF data including history

 

All Adient & YF data including history

 

32

--------------------------------------------------------------------------------


 

Employee Records to Be Transferred — Hard Copy Records

 

·                  Employee documents maintained in JCI Documentum relating to
Corporate employees who were transferred to Adient will be transferred by
Johnson Controls to the Adient SharePoint site.

 

·                  Adient will provide to Johnson Controls a list of all
Corporate employees transferred to Adient as of October 10, 2016 to ensure the
timely transfer of the JCI Documentum records by Johnson Controls to the Adient
SharePoint site by October 31, 2016.

 

Any information/records not listed in this schedule shall be provided in
accordance with Section 8.01(g).

 

33

--------------------------------------------------------------------------------